 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAir Express International Corporation and Truckdriv-ers and Helpers Local Union No. 728. Cases 10CA-12941 and 10-CA-13436September 27, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn March 23, 1979, Administrative Law JudgeMarvin Roth issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, the General Counsel filed cross-exceptions and a supporting brief, and Respondentthen filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings.2andi The parties have filed a number of procedural and evidentiary exceptionsto rulings the Administrative Law Judge made during the hearing. We findno merit to these exceptions, except for the Administrative Law Judge'sexclusion of an allegedly stolen document offered by the General Counsel. Itis well established, as stated by the General Counsel, that Board practice isto admit such documents unless it is proven that a Board agent "has been aparty to their unlawful seizure." Airline Pilots Association, 97 NLRB 929(1951); H G Operating Corp. d/bla Raleigh Hotel, 191 NLRB 719, 728(1971). There was no such showing herein. We therefore find that the Ad-ministrative Law Judge erred in rejecting the document in question, but that,in view of the ultimate conclusions herein, this ruling did not result in preju-dice to the General Counsel.2 In its brief, Respondent cites the recent Supreme Court decision in De-troit Edison Co. v. N.LR.B., 440 U.S. 301, 100 LRRM 2728 (1979), as beinganalogous to the situation in the instant case, and requiring a reversal of theAdministrative Law Judge's finding that Respondent violated the Act byrefusing to supply the Union with a copy of the acquisition agreement be-tween the Company and Trans-Air Freight System, Inc. (hereinafter Trans-Air). In Detroit Edison, the Supreme Court vacated the Sixth Circuit Courtof Appeals' enforcement order of the Board's holding that the employer wasrequired to release to the union representing its employees the psychologicaltest battery and answer sheets it utilized to determine job aptitude, as well asemployee-linked scores on these tests, and remanded the case to the lowercourt for further proceedings consistent with its opinion. The employer inDetroit Edison had offered to turn over the test score information to theunion if the employees involved would sign a waiver of confidentiality. TheCourt held that, by making this conditional offer, the company fulfilled itsstatutory obligation to bargain in good faith, in view of the "sensitive natureof testing information, the minimal burden that compliance with the Compa-ny's offer would have placed on the Union, and the total absence of evidencethat the Company had fabricated concern for employee confidentiality onlyto frustrate the Union in the discharge of its responsibilities ...."(100LRRM at 2735.)Respondent argues that, based on the principles set out in Detroit Edison,the press releases and the CAB order allowing the acquisition supplied to theUnion satisfied Respondent's duty to provide relevant information for thepurposes of bargaining with regard to the acquisition. Respondent's claim isgrounded on the confidential nature of the actual acquisition document andthe Company's interest in preserving that confidentiality that is allegedlysimilar to the concerns of the company in Detroit Edison regarding the em-ployee-linked test scores. We do not agree that the situations in Detroit Edi-son and the instant case are analogous. Contrary to what occurred in Detroitconclusions3of the Administrative Law Judge and toadopt his recommended Order,4as modified herein.Edison, in the instant case the public documents offered by Respondent tothe Union, dealing with the acquisition, did not provide the Union with thenecessary information to intelligently discuss the pending transfer, and there-fore, unlike the conditional offer in Detroit Edison, no adeguate alternativemeans of granting the Union's request for information was offered by Re-spondent. Furthermore, Respondent raises the issue of the confidentiality ofthe agreement for the first time in its exceptions, therefore suggesting thatthere is some question herein as to the validity of Respondent's concern overthe confidentiality of the document. Accordingly, we find that the SupremeCourt's holding in Detroit Edison does not require a different result herein.The General Counsel has excepted to the Administrative Law Judge'srecommended remedy insofar as it recommends that interest on backpay becomputed at a rate other than the 9 percent requested by the General Coun-sel. We find no merit in that exception. See Florida Steel Corporation, 231NLRB 651 (1977).Finally, Respondent has alleged that the Administrative Law Judge's reso-lutions of credibility, findings of fact, and conclusions of law are the result ofbias. While we disavow any reliance on certain gratuitous remarks made bythe Administrative Law Judge in characterizing several of the witnesses whotestified herein in adopting his ultimate recommendations in the instant case,after careful examination of the entire record we are satisfied that this allega-tion of bias is without merit. There is no basis for finding that bias andpartiality existed merely because the Administrative Law Judge resolvedimportant factual conflicts in favor of the General Counsel's witnesses. Asthe Supreme Court stated in N.L.R.B. v. Pittsburgh Steamship Comrpanv, 337U.S. 656, 659 (1949); "[Tlotal rejection of an opposed view cannot of itselfimpugn the integrity or competence of a tner of fact." Furthermore, it is theBoard's established policy not to overrule an administrative law judge's reso-lutions with respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect. StandardDrs, Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have examined the record carefully and find no basis for reversinghis findings.] The Administrative Law Judge concluded that Robert Heney, districtmanager of Trans-Air's Atlanta facility, was placed by Respondent, duringthe pre-acquisition period, in a position where he had apparent authority tomake statements which violated Sec. 8(a)(1) of the Act. Therefore, the Ad-ministrative Law Judge held Heney to be Respondent's agent and therebyfound that through Heney's statements Respondent violated Sec. 8(a(I) ofthe Act. In so finding, the Administrative Law Judge relied on the argumentsthat during this period, Heney had a contractual commitment to becomeRespondent's Atlanta distnct manager, which he made known to his Trans-Air employees; also in that posture, he answered employee questions con-cerning the pending acquisition. The Administrative Law Judge also specu-lated that, during his contacts with Respondent por to the acquisition,Heney was indoctrinated with the antiunion company policy and was urgedto aid in its implementation. Respondent has excepted to this conclusion andwe find merit in its exception.Contrary to the Administrative Law Judge, we find no evidence in therecord to support the holding that Hene) was authorized by the Company toact as its spokesman at the Trans-Air facility, or that the Trans-Air employ-ees reasonably believed that such a relationship existed between Heney andRespondent. It is apparent that the Administrative Law Judge's conclusionsin this area are based solely on speculation. Furthermore, while it is true thatHeney, among other Trans-Air employees, had signed an employment con-tract with Trans-Air which was to be assigned to Respondent upon the suc-cessful ompletion of the acquisition, this contract cannot be relied upon toestablish an agency relationship because at least one Trans-Air manager whosigned such a contract was released from this commitment and did not re-main with Respondent after the acquisition. Based on the above discussion,we find. in accord with Respondent's contentions, that Heney was not anagent of Respondent during the preacquisition period. Accordingly, contraryto the Administrative Law Judge, we find Respondent did not violate Sec.8(aXI) of the Act by Heney's statements.Member Truesdale would exclude Carl Herrington from the unit in accordwith his dissent in Tops Club, Inc, 238 NLRB 928 (1978).In view of the serious unfair labor practices committed by Respondent,the Administrative Law Judge, in his recommended Order and notice, in-cluded a broad order provision as a remedy under the doctnne set out inN.L.R.B. v. Entwistle Mfg. Co., 120 F2d 532, 536 (4th Cir. 1941), enfg. 23NLRB 1058 (1940). In our opinion, the egregious misconduct engaged inherein by Respondent, as evidenced by its attempt to exclude the Union245 NLRB No. 69478 AIR EXPRESS INTERNATIONALORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low,5and hereby orders that the Respondent, AirExpress International Corporation, East Point andCollege Park, Georgia, its officers, agents, successors.and assigns, shall take the action set forth in the rec-ommended Order, as so modified:1. Substitute the following for paragraph l(b):"(b) Threatening employees with discharge, loss ofjobs, loss of pay raises, closure of the Company's fa-cility, or other reprisal because of union activity;threatening employees with no additional hiring be-cause of union claims of representation; and warningemployees not to engage in union activity."2. Substitute the following for paragraph 2(a):"(a) Offer Nella Ree Dunn, Lynn Ashmore, JohnMoore, Marlin Rozier, John Shepherd, and JamesMcCollum immediate and full reinstatement to theirformer jobs or, if such jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges previ-ously enjoyed, and make them whole for losses theysuffered by reason of the discrimination against themas set forth in the section of this Decision entitled'The Remedy.'"3. Substitute the attached notice for that of theAdministrative Law Judge.from its Atlanta facility by terminating almost all of the unit employeesclearly "demonstrates] a general disregard for its] employees' fundamentalstatutory right." Hickmort Foods, Inc., 242 NLRB 1357 (1979). Accordingly.we find, in agreement with the Administrative Law Judge, that a broad orderis warranted in this case.5 We find merit in the General Counsel's exception to the inadvertentfailure of the Administrative Law Judge to include one of his findings in hisrecommended Order and notice. The Board has, therefore, modified the rec-ommended Order and notice accordingly.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportuni-ty to present their evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act and has ordered us to post thisnotice and to carry out its provisions.WE WILL NOT discourage membership inTruck Drivers and Helpers Local Union No.728, or any other labor organization, by discrim-inatorily terminating employees, or in any othermanner discriminating against them with regardto their hire of tenure of employment or anyterm or condition of employment.WE WILL NOT threaten employees with dis-charge, loss of jobs, loss of pay raises, closing ourfacility, or other reprisal because of union ac-tivity: WE WILL NOT threaten employees with noadditional hiring because of the Union's claim orrepresentation; and WE WILL NOT warn employ-ees not to engage in such activity.WE WILL NOT promise wage increases in orderto induce employees not to support Local 728 orany other labor organization.WE WILL NOT question employees concerningtheir union membership, activities, or desires, oras to whether they have been subpenaed to at-tend a Board hearing.WE WILL NOT create the impression of spyingon employee union activity by telling our em-ployees that we have been informed that employ-ees were talking to Board agents, and WE WILLNOT solicit employees to refuse to give testimonyto Board agents.WE WILL NOT refuse to recognize or bargaincollectively in good faith with Local 728 as theexclusive collective-bargaining representative ofour employees in the following appropriate unit:All dockmen, drivers, and agents employed byus at our College Park, Georgia, facility for-merly located in East Point, Georgia, but ex-cluding all sales personnel, confidential em-ployees, professional employees, guards andsupervisors as defined in the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights to organize; to form, join, orassist labor organizations, including Local 728;to bargain collectively through representatives oftheir own choosing; to engage in concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection; or to refrainfrom any and all such activities.WE WILL offer Nella Ree Dunn. Lynn Ash-more, John Moore, Marlin Rozier, John Shep-herd, and James McCollum immediate and fullreinstatement to their former jobs or, if such jobsno longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or anyother rights or privileges previously enjoyed, andmake them whole for losses they suffered by rea-son of the discrimination against them, plus in-terest.WE WILL recognize and, upon request, bargaincollectively with Local 728 as the exclusive rep-479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDresentative of all employees in the appropriateunit described above, with regard to rates of pay,hours of employment, and other terms and con-ditions of employment, and, if an understandingis reached, embody such understanding in asigned agreement.WE WILL promptly furnish to Local 728 a trueand complete copy of the acquisition agreementbetween us and Trans-Air Freight System, Inc.WE WILL promptly furnish to Local 728 acomplete and accurate list of the names, job clas-sifications, and dates of hire of all personnel em-ployed at our Atlanta station, or by Trans-AirFreight System, Inc., since January 4, 1978.AIR EXPRESS INTERNATIONAL CORPORATIONDECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge: Case 10-CA-12941 originally came to hearing in Atlanta, Georgia, onJanuary 25, 1978. The charge in that case was filed on July19, 1977, by Truckdrivers and Helpers Local Union No.728 (herein the Union). The complaint, which issued onAugust 31, 1977, alleged that Air Express InternationalCorporation (herein the Company or Respondent) violatedSection 8(a)(l) and (3) of the National Labor Relations Act,as amended. The gravamen of the complaint was that theCompany threatened its employees that all pay raises werefrozen and that employees would not get pay raises becauseof the Union, and discharged employee Nella Ree Dunn onJuly 1 1, 1977, because of her union and concerted activities.The Company's answer denied the commission of the al-leged unfair labor practices. All parties were afforded fullopportunity to participate, present relevant evidence, argueorally, and file briefs. Respondent was represented by itslabor relations consultant, Daniel M. Thompson. Respon-dent requested and was granted to leave to file a brief, butno briefs were filed by any party.'On February 13 and 14, 1978, respectively, the Unionfiled a charge and amended charge in Case 10-CA-13436.On April 4, 1978, while Case 10-CA-12941 was pendingdecision by me, the General Counsel issued a complaint inCase 10-CA-13436, alleging that the Company had vio-lated and was violating Section 8(a)(1), (3), (4), and (5) ofthe Act. The gravamen of the new complaint, in sum, wasthat the Company: terminated employees Lynn Ashmore,John Moore, Marlin Rozier, John Shepherd, and JamesMcCollum because of their union adherence and union andconcerted activities, and because they gave testimony underthe Act; violated Section 8(a)(1) by numerous acts of inter-i Before I opened the hearing in Case 10-CA-12941, the Regional Direc-tor issued an order severing that case from Case 10-CA-13141, in which theparties entered into an informal settlement argument. As will be discussedherein, evidence concerning the subject matter of the alleged unfair laborpractices in Case 10-CA-13141 was presented by the General Counsel andRespondent in both the original and reopened hearings, and has been con-sidered by me in deciding the merits of the present cases.rogation, threats of reprisal, promises of benefit, solicitationof employees not to engage in union activity or to givetestimony to the Board, and creating the impression of sur-veillance: and unlawfully refused to recognize and bargainwith the Union as the exclusive representative of the em-ployees in the appropriate unit. The General Counsel fur-ther filed with me a motion to reopen the record in Case10-CA-12941 and to consolidate Case 10-CA-12941 and13436; this motion was opposed by Respondent. On April21, 1978, 1 issued a ruling and order granting the motion. Iruled, in sum, that consolidation would effectuate the pur-poses of the Act because the cases involved the same partiesand similar alleged unfair labor practices and that it ap-peared that evidence adduced in either case might well beprobative as to the allegations in the other case.2After Iissued a ruling and order denying a motion by Respondentfor a more definite statement, Respondent filed an answerto the complaint in Case 10-CA-13436, denying commis-sion of the alleged unfair labor practices. Thereafter, theconsolidated cases were tried at Atlanta, Georgia, on May31-June 2, June 26-30, August 14-18, and September 25-27, 1978. All parties were afforded full opportunity to par-ticipate, to present relevant evidence, to argue orally, and tofile briefs. Respondent was represented by its attorney,Jerold D. Jacobson, Esq. The General Counsel presentedan oral argument at the close of the hearing, and both theGeneral Counsel and Respondent submitted briefs.Upon the entire record in the consolidated cases3andfrom my observation of the demeanor of the witnesses, andhaving considered the oral arguments and briefs, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe Company, an Illinois corporation, is engagedthroughout the United States and elsewhere in the world inthe business of air freight forwarding. The Company func-tions as an essential link in the transportation of commodi-ties in interstate commerce and annually receives gross rev-enues in excess of $50,000 from such operations. I find thatthe Company is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act. Since Febru-ary 10, 1978, the Company has maintained an office andplace of business at College Park, Georgia. Prior to Febru-ary 10, 1978, the Company maintained an office and placeof business at East Point, Georgia. It is these facilities thatare involved in the present case.4During the reopened hearing, I ruled over the objection of the GeneralCounsel, that as the record in Case IO-CA- 12941 was reopened, the partiescould adduce new or additional evidence with respect to the allegations ofthe complaint in that case. The parties were afforded full opportunity to doso, and in fact, the General Counsel and Respondent did present such evi-dence.The official transcript of proceedings is hereby corrected in certain re-spects.'East Point served and College Park continues to serve the Company'scustomers through the Atlanta airport, and both are located near the airport.The facilities are sometimes referred to herein as the Atlanta facility.480 AIR EXPRESS INTERNATIONALI1. THE ABOR ORGANIZATION INVOIVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICIESA. Events Prior to the Union's Organizational Camnpaignand Their Significance to the CaseIn his closing oral argument. counsel for the GeneralCounsel asserted that consideration of this case should be-gin with the arrival of Frank O'Rorke as district manager atthe East Point (Atlanta) facility in March 1976. In view ofcertain arguments advanced by company counsel at thehearing, I agree with the General Counsel, at least withrespect to the discriminatory discharge allegations, thatsuch consideration is warranted.Prior to his arrival as Atlanta District Manager, O'Rorkeheld a similar position in Boston, and the Company waspleased with his performance. However, the Company wasnot satisfied with its profitability in Atlanta. Company Pres-ident Joseph Berg and company Vice President MartinHoffenberg instructed O'Rorke to take charge of the At-lanta facility and to make it profitable.5Hoffenberg and O'Rorke testified that the Atlanta facilitysuffered from morale problems. However, after taking overin Atlanta, O'Rorke told President Berg that the problemwas Regional Manager Resigno, whom O'Rorke believedwas an excessively high pressure salesman. At that time,and until February 10, 1978, the Atlanta district managerreported to the Company's regional office in Pittsburgh.Pennsylvania. However, the Company's labor relationspolicies were and still are formulated and directed from itsprincipal offices in Stamford, Connecticut.Resigno was asked to resign, and he eventually was re-placed as Regional Manager by Jim Pschirer. In the mean-time, O'Rorke instituted and attempted to institute somechanges in the Atlanta operation. O'Rorke hired Kathy Leeto serve principally, although not exclusively, as customerservice agent. Customer service work, in sum, involves re-ceiving and answering inquiries by customers concerningtheir shipments, e.g., inquiries with regard to estimated timeof arrival or reason for delay in shipment. Prior to Lee'semployment, customer service work was not assigned pri-marily to any particular employee. In early 1977. O'Rorkealso tried to institute shift changes, which he felt wouldmake for a more efficient operation. At that time, the per-sonnel complement at the East Point facility, exclusive ofsales personnel and owner-operator drivers, consisted ofDistrict Manager O'Rorke, his immediate subordinate. Sta-tion Manager James Broadway, Kathy Lee. and the six al-leged discriminatees in this case. O'Rorke's plan was not'Hoffenberg is and was at all times matenal, the Company's vice pres-ident for administration, secretary, and general counsel. Hoffenberg, who isan attorney, is responsible for supervising the Company's legal affairs. Hewas also responsible for supervising, in all its phases including staffing andlabor relations, the Company's acquisition of the air freight forwarding husi-nesa of Trans-Air Freight System, Inc. (herein Trans-Air). The acquisition,which was completed on February 10. 1978, is a central factor in this case.Hoffenberg was the Company's principal witness at the reopened hearingfully carried out and was substantially modified, in part.because some employees opposed the plan. However. al-though the plan would have affected nearly the entire em-ployee complement, the opposition was not uniform. JohnShepherd went along with the plan. followed instructions,and accordingly transferred from the day to the night shift(I I p.m. to 7 a.m.) instead of Marlin Rozier, as originallyplanned. O'Rorke admitted that to his knowledge, onlyRozier and John Moore opposed the shift changes. Al-though both expressed vocal opposition to the plan, onlyRozier actually refused to change shifts (in his case, fromevening to night). Notwithstanding this opposition,O'Rorke saw the problem as one that primarily involvedBroadaway. O'Rorke had charged Broadaway with the re-sponsibility of effectuating the plan. O'Rorke felt that in-stead of asserting leadership, Broadaway simply let the em-ployees have their way. On the basis of O'Rorke'srecommendation. Broadaway was terminated in late April1977. His replacement as station manager, Mike Floyd, be-gan work on May 27.6 In the meantime, none of the allegeddiscriminatees were terminated for insubordination or forany other reason. On the contrary. John Motxre, one of theopponents of O'Rorke's plan, was offered a promotionshortly before Broadaway was terminated. Other than thatrelating to the proposed shift changes, no evidence was pre-sented by the Company to show that "a group of employees...were resisting management directives." The GeneralCounsel did, however, present testimony (denied byO'Rorke) that, O'Rorke said, among other things, that theemployees had cut their throats by bringing in the Union.This brings me to the arguments advanced by companycounsel at the hearing, and to the General Counsel's posi-tion that the arguments constitute an admission that thealleged discriminatees were, in fact, terminated in violationof the Act. To examine this position in proper prospective,it is necessary at this point to summarize certain salientfacts and testimony adduced at the hearing.On June 8, the Union filed a petition for a Board con-ducted election at the East Point facility. The election washeld on July 28, with the Union winning by a vote of 5 to 1.On December 14, the Board certified the Union as the col-lective-bargaining representative of the employees in thefollowing unit:All dockmen, drivers, and agents employed by the Em-ployer at its operation at 1165 Willingham Drive, EastPoint, Georgia, but excluding all sales personnel, confi-dential employees, professional employees, guards andsupervisors as defined in the Act.In the meantime, Nella Ree Dunn, who had been excludedfrom the election unit by stipulation of the Company andthe Union, upon the Company's representation that shewas a confidential employee, was discharged on July II.Her discharge was litigated at the January 25 hearing. OnOctober 19, the Company and Trans-Air entered into awritten contract whereby, in sum, Trans-Air agreed to sellits air freight forwarding business to the Company. subjectto Civil Aeronautics Board (CAB) approval. On Februaryt All dates herein refer to the period from April .1977. through March31, 1978. unless otherwise indicated.481 DECISIONS OF NATIONAL LABOR RELATIONS BOARD10, immediately following such approval, the acquisitiontook place. It is undisputed that Trans-Air had facilities in15 cities, including Atlanta (College Park), that the Com-pany also had facilities in each of those cites, and that ineach city the facilities were merged as of February 10. Itwas further stipulated that, except in Atlanta, the Companyretained all of its personnel on or after the acquisition, withthe exception of one part-time employee in Charlotte,North Carolina, and one part-time employee in Cincinnati,Ohio. Of the six Atlanta employees who were in the electionunit (all of whom voted), Kathy Lee was retained, Ash-more, Rozier, Shepherd and McCollum were terminated.and Moore was offered a supervisory position.' Lee was theonly employee who was outspoken in her opposition to theUnion. The General Counsel does not contend that the ac-quisition and the consequent merger of facilities were un-lawful. However, the General Counsel does contend thatAshmore, Rozier, Shepherd, McCollum, and Moore wereterminated discriminatorily.During the reopened hearing, company counsel sought toquestion Marlin Rozier about why the employees went tothe Union after the unsuccessful plan to change shifts. TheGeneral Counsel objected to this line of questioning andquestioned what this had to do with the alleged discrimina-tory terminations. Company counsel explained as follows:I have a right to show that we have an unreliablegroup of employees and were certainly allowed to takethat into account in making our decision.**When a group of people are told that managementwants to change shifts and they refuse to do it. That'sunreliable.* **Your Honor, I have been trying to do two things.Number one, I have been trying to show through thiswitness, based upon testimony brought out by GeneralCounsel, that there were a group of employees there,including himself who were resisting management di-rectives. Number two-JUDGE RoTH: Is it your contention that certain peo-ple were not hired for this reason-were not hired atthe new facility for this reason?MR. JACOBSON: Yes. It was part of an overall analy-sis of the situation.It is not a protected activity under the Act for an em-ployee to refuse to perform an assigned work task, includ-ing a change in work schedule. However, it is a protectedactivity for employees, acting in concert, to protest a sched-ule change or other work assignment. Therefore, it is a vio-lation of Section 8(aX)() of the Act for an employer to dis-charge an employee because he engages in such activity.Montgomery Hospital, 233 NLRB 752, 754 (1977); Trans-7 Moore initially refused the offer, but later accepted. The General Coun-sel and the Company differ as to whether, as a matter of law, Moore wasterminated. McCollum, who had been a driver-dockman, went to work foran owner-operator who performed pick-up and delivery services for theCompany.portation Lease Service, Inc. and A llied Stores of Penn-Ohio,d/hb/ Pomerov's Inc., 232 NLRB 95. 97-98 (1977).The General Counsel contends that the above-quotedstatements by company counsel constitute an admissionthat the alleged discriminatees were terminated in violationof Section 8(a)(I) of the Act. To an extent, the GeneralCounsel is correct. With the sole exception of MarlinRozier's refusal to accept a shift change. the alleged resist-ance to management directives consisted of lawfully pro-tected vocal protests against the shift changes. Therefore, tothe extent that the Company considered those protests indeciding to terminate the alleged discriminatees, the termi-nations were unlawful.Moreover. company counsel's statements are also signifi-cant in two other respects. In the context of the presentrecord, they demonstrate that the Company is advancingpretextural reasons for the terminations, and they constitutean implied adverse reflection upon the credibility of MartinHoffenberg. the Company's principal witness. Hoffenbergtestified at length as to the reasons why the Company de-cided to staff the merged facility with former Trans-Air em-ployees, with the addition of Kathy Lee, Susan Sinclair(who was hired after Nella Dunn was terminated),8andJohn Moore as a supervisor, and to terminate Ashmore,Rozier. Shepherd, and McCollum. However, at no point inhis testimony did Hoffenberg claim that this decision hadanything to do with the employees' response to the pro-posed shift changes, nor, for that matter, did Hoffenbergeven claim that the decision was based on an overall ap-praisal of the employee's work performance or attitude.Rather, the entire thrust of Hoffenberg's testimony was thatthe Company decided to "retain" all of Trans-Air's Atlantaemployees as a group under the leadership of Trans-AirDistrict Manager Robert Heney, to retain as much as possi-ble of Trans-Air's domestic freight forwarding business inthe southeastern United States. Hoffenberg further testified,in sum, that Lee and Sinclair were retained because of theirspecific job functions and Moore because of his needed ex-pertise in international operations. Moreover, the evidenceconcerning the attempted shift changes further demon-strated that company counsel was advancing a pretextualreason for the terminations. John Moore, who opposed theshift changes, was offered a promotion to supervisor in 1977and again in 1978, but John Shepherd, who cooperatedwith management, was terminated with the others on Feb-ruary 10. Therefore, it is evident that the resistance to man-agement directives, referred to by company counsel, musthave involved something more than opposition to proposedshift changes. Because the only such resistance engaged inby all of the terminated employees consisted of their sup-port for the Union (which the Company opposed), the in-ference is warranted that the Company terminated the em-ployees at least, in part, because of their union activity.B. The Union Organizational Campaign and the Company'sAlleged ResponseAs indicated, the Union filed an election petition on June8. This was the first knowledge that the Company hadI Susan Sinclair, who was a witness at the January 25 hearing. later he-came Susan Henry. For convenience in reference I shall refer to her as SusanSinclair.482 AIR EXPRESS INTERNATIONALabout the organizational campaign. Upon receiving the pe-tition, O'Rorke informed Hoffenberg, who instructedO'Rorke to retain a labor relations consultant. O'Rorke,with Hoffenberg's approval, retained the firm of A. ValBradley Associates, and Daniel Thompson of that firm be-came the Company's labor relations consultant in Atlanta.Thereafter, Thompson masterminded the Company's cam-paign against unionization, subject to consultation with.and approval by, Vice President Hoffenberg. Thompsonrepresented the Company in the election proceeding and atthe January 25 unfair labor practice hearing, and was stillretained by the Company in September 1978, when thishearing closed. As will be discussed, Thompson's forteseems to consist of freely and unabashedly advising em-ployers to violate the Act, and of making such misrepresen-tations to the Board as may be deemed necessary to ad-vance his client's interests. As will be further discussed, theCompany willingly accepted his advice, and when it didnot, the Company acted otherwise for tactical reasons, andnot because of any reluctance to violate the law.1. The wage freezeThe Company has a policy of reviewing its employees forpay increases after their initial 6 months of employmentand thereafter annually. Until June 1977, wage increasesrecommended by District Manager O'Rorke for employeesat the East Point facility were approved routinely by Re-gional Manager Pshirer. However, the Company's firstmove upon receiving the election petition was to announcea wage freeze. O'Rorke told the employees that "pay raiseswould be frozen until the Union matter was cleared up."O'Rorke so testified at the January 25 hearing and in theinvestigatory affidavit that he gave to the Board's RegionalOffice. However, at the reopened hearing, O'Rorke testifiedthat the told Lynn Ashmore and Nella Dunn that all raiseswere frozen until the National Labor Relations Board peti-tion was cleared up. I find that O'Rorke's admission in hisaffidavit and January 25 testimony is a more reliable indica-tion of the truth than his later testimony, which was givenafter company counsel had an opportunity to appraiseO'Rorke of the potential significance of his words in thereopened case.9Therefore, the Company violated Section8(a)(1) of the Act by threatening to withhold pay raisesbecause of the Union. In either event, O'Rorke's statementwas unlawful. It is settled law that an employer's legal dutyin deciding whether to grant benefits during a union cam-paign "is to determine that question precisely as if a unionwere not in the picture." Newport Division of Wintex Knit-ting Mills, Inc., 216 NLRB 1058 (1975). A threat to engagein unlawful conduct is in itself unlawful. Therefore theCompany violated the Act by threatening its employeeswith a wage freeze, whether because of the Union or thependency of the Union's petition and regardless of whetherit carried out such a policy.4 Ashmore testified that O'Rorke said that because someone was interestedin having a union, all wages and promotions were frozen. However. in hisaffidavit, Ashmore said nothing about promotions. I find that O'Rorke re-ferred only to raises.Nevertheless, O'Rorke attempted to minimize the of-fense. O'Rorke testified that he and Thompson, with Hof-fenberg's approval, agreed upon the wage freeze to avoidthe impression that the Company was trying to influence itsemployees. I find this assertion incredible. Thompson hadextensive experience in Board proceedings and he musthave known (at the very least, long before January 25) thatwhat the Company was doing was unlawful. Moreover, theevidence indicates that after June 8, the Company exercisedits wage increase policy in a discriminatory manner." In amemo which O'Rorke sent to Regional Manager Pshirerabout August I, while company objections to the electionwere pending before the Board. O'Rorke recommended a 6-month pay increase for employee Kathy Lee "based uponthe idea that the Union's position here in the East Pointfacility] will be weakened and the progress of ratificationdeferred." O'Rorke admitted that the memo reflectedThompson's advice. The recommendation was carried out,notwithstanding the Company's professed wage freeze. Itwas stipulated at the January 25 hearing that Lee receivedher raise in late November, retroactive to October 1. In themeantime, the Company held up raises for union adherentsRozier and Ashmore, which had been recommended on orabout June 28. Rozier and Ashmore did not receive theraises until January 25, and then only pursuant to the settle-ment agreement in Case 10-CA- 13141.Martin Hoffenberg testified that he never saw or ap-proved the memo from O'Rorke to Pshirer. I do not believehim. I find it unlikely that Pshirer would have acted on asensitive labor relations matter without routinely passingthe memo on to Stamford for Hoffenberg's attention. Infact, this was done in a similar situation involving JamesMcCollum, which will be discussed, infra.' I find that thewage freeze was imposed, and thereafter carried out in adiscriminatory manner, as part of a calculated campaign toundermine the Union.2. The discharge of DunnA hearing on the election petition was scheduled for June26. However, on that date, the Company and the Unionm In part, this finding has necessitated consideration of evidence relevantto the settled case (0 CA-13141) involving the allegation that the Companydiscnminatorily withheld promised wage increases from Marlin Rozier andLynn Ashmore. I ruled at the hearing that I could properly receive andconsider such evidence, and I adhere to that ruling. The Company did notobject to the General Counsel's presentation of such evidence at the January25 hearing and presented evidence concerning the allegation in the settledcase. The Company thereby waived any defense it might have had to theexclusion of such matter. Moreover, the settlement agreement expressly pro-vides that "a]ny evidence relating to issues involved in this agreement maybe introduced in the record in the hearing of Case 10-CA-12941" Evenabsent such express provision, evidence involved in a settled case may prop-erly be considered as background evidence in determining the motive orobject of a respondent in activities, which are in litigation, occurring eitherbefore or after the settlement. Sieves Sash Door Company v. N.LR. B., 401F.2d 676. 678 (5th Cir. 1968). If evidence from a settled case may be used ina case which is in litigation, then afortiori, evidence from a case that hasbeen or is being litigated may be considered in a second case which is inlitigationH Consequently, the inference is warranted that the memo concerning Leewas obtained by the General Counsel in the voluminous documents turnedover by Respondent pursuant to the General Counsel's subpena duces tecumdirected to Hoffenberg's attention. Therefore, the memo was obtained prop-erly. See General Engineering. Inc and Hanev Aluminum. 123 NLRB 586. fn.2 (1959.483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreed upon the composition of the unit, thereby obviatingany need for a hearing. The parties executed a stipulationfor certification upon consent election, which was approvedby the Board's Regional Director. Upon the Company'srepresentation that Nelle Ree Dunn was a confidential em-ployee, the Union agreed to exclude her from the unit. TheCompany, i.e., O'Rorke and Thompson, also representedthat Marlin Rozier and John Moore were supervisors.However, the Company agreed to include them in theunit." As will be discussed, all of these representations werefalse.As indicated, the election was held on July 28, with theUnion winning by a vote of 5 to I. In the meantime, on July11, the Company discharged Dunn. Following the election,the Company filed written objections to the conduct of theelection, stating as follows:Company ObjectionsThe Union caused interference with the election andfree voting choice through the confidential secretary'smisaction of disclosing confidential data that she hadaccess to and wrongfully gained other confidential dataand disclosed that also.Employer objection is that such information wasunion induced in that it became obvious that disclo-sures were made purposely to allow the Union to gainadvantage in the campaign, to wit: two of the moreardent, self-professed union supporters (Moore andShepherd) discredited the Company by providing con-fidential salary data to others in the unit. The only waythey could have obtained such data was from the sec-retary. Timeliness of these disclosures is a moot issuein this instance since there is no effective rebuttal tosuch a situation.The Employer knew this information was being dis-closed when others in the voting unit (Lee and Rostier)voluntarily made such known to the District Manager.Upon discovery of above disclosures, the Employer wasforced to discharge the secretary. Reassignment of herto other work, or assignment of another employee tohandle confidential data was infeasable due to the na-ture and size of the operation. The result of the en-forced discharge itself was further used to the Union'sadvantage in campaigning through discrediting theDistrict Manager in the eyes of all employees. The Em-ployer was unable to rebut this issue also. [Emphasisadded.]The Company admits that Dunn was the "confidential sec-retary" referred to in its objections. O'Rorke further pin-pointed the source of his information concerning the al-leged disclosures. O'Rorke testified that Kathy Lee reportedto him that Shepherd and Moore were talking to Dunnabout Mike Floyd's salary. On December 14, the Boardt1 At the January 25 hearing, O'Rorke testified that he maintained thatRozier and Moore were supervisors. In the reopened hearing. O'Rorke at-tempted to back away from this admission, testifying that he describedRozier as a "lead agent." However. when confronted with his earlier testi-mony, O'Rorke admitted that he took the position that Rozier and Moorewere supervisors.affirmed the Regional Director's rejection of the objection,and certified the Union as bargaining representative.'3Notwithstanding its unqualified assertion that it wasforced to discharge Dunn because she was disclosing confi-dential data, the Company has shifted throughout this pro-ceeding from one explanation to another in an effort tojustify its discharge of Dunn. At one point in the January25 hearing, O'Rorke conceded, defacto, that the Companyhad violated the Act by discharging Dunn. O'Rorke testi-fied that he discharged Dunn to put a stop to leaks aboutwhat employees were making "and employees' dissentionover pay raises." Putting aside the matter of leaks for themoment, it is a violation of Section 8(a)(1) of the Act todischarge an employee, in whole or in part, to "stop ...employee dissention over pay raises." Section 7 guaranteesthe right of employees to engage in such dissention, and theCompany interfered with, restrained, and coerced its em-ployees in the exercise of that right by discharging Dunn. Inthe reopened hearing, the parties were afforded full oppor-tunity to present new or additional evidence with respect tothe allegations in Case 10 CA-12941. The Company, al-though opposing consolidation of the cases, availed itself ofthis opportunity. Company counsel was meticulous andthorough in meeting each allegation of both complaints.However, O'Rorke was not asked to explain or elaborateupon his above quoted testimony. His silence speaks louderthan words, and the admission still stands.In its objections to the election, the Company describedDunn as a "confidential secretary" whom the Companywas "forced to discharge ... upon discovery of [her] misac-tion of disclosing confidential [salary] data." In fact, Dunnwas not a confidential secretary. Rather, she performedclerical and administrative functions of a routine nature. Tothe extent that she dealt with "confidential" information,such material was customer rather than employee informa-tion. She did not participate in management discussions,and even O'Rorke conceded that by June 28, she was notperforming any confidential duties. Moreover, the allegedsalary information leaks, if they took place at all, took placewell before her discharge on July I I. O'Rorke testified thatthe leaks in question consisted of the following: (I) Dunnpassed along information as to the salary of Floyd, whoreplaced James Broadaway as station manager in May; and(2) Dunn asked for a raise because Rozier and Ashmorehad put in for raises, which was supposedly confidentialinformation. O'Rorke had recommended the two employ-ees for raises on June 28. In fact, salaries and rates of pay ofEast Point personnel were common knowledge among theemployees, and the Company had no rule that prohibitedemployees from discussing their salaries or the salaries ofother personnel. Indeed, teletype tapes, including thosewhich might reflect such "confidential" information, were1r O'Rorke testified that Vice President Hoffenberg instructed him to filethe objections because it "looked like a sound basis." Therefore, it is evidentthat Hoffenberg was familiar with the circumstances of Dunn's discharge.The Company, with Hoffenberg's approval, also filed objections allegingthreats by union agents, and claimed that a union agent improperly voted,but withdrew those objections when it became apparent that they could notbe substantiated. On December 22. the Company, by Hoffenberg, addresseda motion to the Board to "stay issuance of certification" and grant otherrelief. In fact, the Union already had been certified. On January 27, theBoard issued an order denying the motion as "lacking in merit."484 AIR EXPRESS INTERNATIONALcommonly discarded in wastebaskets. In the reopened hear-ing, Floyd, who did not testify at the January 25 hearing.testified that everybody knew what everybody was making,and that when employees mentioned to him what he made,he did not even bother to inquire or find out how theyobtained such information. In sum, such information wasnot confidential. Significantly, Floyd testified that it wasO'Rorke, and not himself, who complained about allegedbreaches of confidentiality.As an adverse witness for the General Counsel at theJanuary 25 hearing, O'Rorke testified that, in addition tothe leaks, he discharged Dunn because she was unable todo her job. In this connection, O'Rorke testified that inearly 1977 he gave Dunn increased responsibilities consist-ing of routine administrative work that had thereto beenperformed by Station Manager Broadaway. However, inhis affidavit that he gave to the Board's Regional office,O'Rorke came up with a different excuse. O'Rorke statedthat the Company decided to fire both Broadaway andDunn (presumably in April) because business was stagnant.In the same affidavit, O'Rorke admitted that the East Pointfacility's business increased over 60 percent from Januaryto June 1977. As for Dunn's alleged inability to do her job,O'Rorke admitted that he never criticized or complainedabout Dunn's work, but that his knowledge in this regardwas based on the fact that Broadaway complained about it.However, in his affidavit, O'Rorke stated that he thoughtBroadaway was covering up for Dunn. If, in fact, Dunnwas not performing her work while Broadaway was stationmanager; i.e., prior to May, then it is difficult to understandwhy O'Rorke would have waited until July II to dischargeher for such poor performance. The Company apparentlyrecognized this incongruity, and consequently at the re-opened hearing, O'Rorke presented an explanation.4O'Rorke testified, in sum that: (I) in April, he decided tofire both Broadaway and Dunn because he had trouble get-ting a replacement for her (although the Company wentwithout a station manager for about a month);'" and (2)notwithstanding Dunn's alleged inability to do accountingwork, and his decision to terminate her, he continued togradually increase her responsibilities from February untilher discharge. I find this explanation incredible. Dunn's re-placement, Susan Sinclair, did not begin working for theCompany until nearly the end of July. Moreover, MikeFloyd, who was belatedly presented as a witness in the re-opened hearing, contradicted O'Rorke. Floyd testified thathe was never told that the Company was seeking to replaceDunn, and that he was unaware of any problems in theaccounting work until mid-June, when he allegedly firstcomplained to O'Rorke about Dunn's deficiencies. Rather,Floyd inferred that O'Rorke decided in early July (whileDunn was on vacation) to terminate her. Floyd testifiedthat O'Rorke then said that he would "act" on Floyd'scomplaints."1The Company evidently felt that it was safer for O'Rorke to tesfif)about employee work performance than about "employee dissention." At one point, O'Rorke testified that Broadaway was terminated in earl)June. In fact, Broadaway was terminated in late April, and Floyd took overas station manager on May 27.James Broadaway. who was presented as a witness forGeneral Counsel at the January 25 hearing, testified thatDunn's work was very good, that he never complainedabout her work, and that O'Rorke never told him to com-plain to Dunn about her work. Dunn testified that O'Rorkecomplimented her work. I find no reason to disbelieveBroadaway, who appeared to be a candid witness. In con-trast, I have ample reason to disbelieve O'Rorke and Floyd,in view of their shifting, inconsistent, and inherently im-plausible excuses for discharging Dunn. Moreover, the factthat O'Rorke continued to give Dunn increased responsibil-ities until the time of her discharge further tends to indicatethat O'Rorke regarded her as a well-qualified employee. Icredit Broadaway and Dunn.In his January 25 testimony, O'Rorke hinted at the realreason for Dunn's discharge. O'Rorke testified "that thereseemed to be a little collusion" between Dunn and Mooreand Shepherd, the two "more ardent, self-professed unionsupporters" referred to in the Company's objections to theelection. O'Rorke never directly accused Dunn of leakingconfidential information. Rather, upon summarily termi-nating Dunn, he simply told her that he didn't "really haveany trust in her any more as a confidential secretary." Insum, O'Rorke suspected that Dunn was involved in unionactivity, and as far as he was concerned, while it was badenough to have the employees talking about a union, it wastoo much to take to have his own secretary engaging insuch activity. After the Union agreed to exclude Dunn fromthe election unit, O'Rorke saw an opportunity to get rid ofDunn under the pretext that she had breached her role asan allegedly confidential secretary. In fact, it is questionablewhether Dunn engaged in any union activity. Althoughpresented as a witness for the General Counsel, Dunn nevertestified that she engaged in such activity. However,O'Rorke discharged Dunn because he suspected that shewas participating in the Union campaign. Therefore, theCompany, by discharging Dunn, violated Section 8(a)(1)and (3) of the Act. N.L.R.B. v. Link-Behl Compan, 311U.S. 584, 589-90 (1941 ).3. Monitoring of union activityOn September 30, District Manager O'Rorke sent amemo to Regional Manager Pshirer in which he recom-mended that John McCollum be changed from a part-timeto a full-time employee. O'Rorke advanced several reasons,including the following: "It has also been brought to ourattention by Val Bradley Associates that we will be able tosoften the Union's control in this station by having at leasttwo out of the six operations people not carrying a unioncard." The memo was received in Pittsburgh on October 6.and was passed on to corporate headquarters in Stamford.Assistant Vice President Frank Cassi referred the memo toHoffenberg with the following inquiry next to the abovequoted recommendation: "Marty do you agree?" Hoffen-berg's written response was "No." However, on November15. McCollum was made a full-time employee.Hoffenberg testified that he answered "No" to Cassi'sinquiry' because the recommendation would indicate thatthe Company was acting improperly, and because it madeno sense because the facility was either all union or non-union. Hoffenberg further testified that the matter had485 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnothing to do with the pending acquisition of Trans-Air'sbusiness. I do not credit this explanation. On its face, Hof-fenberg's terse "No" simply reflects disagreement with thepremise that the Union's strength would be undermined ifMcCollum were made a full-time employee. This inferenceis further borne out by other evidence in this case. TheCompany had been fighting unionization for nearly 4months. By this time, Dan Thompson and O'Rorke wereundoubtedly fully familiar with the Company's policytoward the Union. They would not have recommended dis-criminatory action if they had reason to believe that theCompany had scruples against violating the Act. In fact, asheretofore found, it did not. Thompson testified thatO'Rorke told him that he had information that McCollumwas not for the Union, and Thompson advised him that ifthe Company had two full-time nonunion employees (i.e.,Lee and McCollum), they might be able to continue opera-tions during a strikei? However, Hoffenberg was so in-volved in fighting the Union in Atlanta that he had betterinformation than Thompson and O'Rorke. On cross-exami-nation, Hoffenberg reluctantly admitted that he kept closetabs on the union sentiments of the Atlanta employees.Hoffenberg admitted that he made entries on a list of em-ployees describing each as "activist," "neutral" or "op-posed." Hoffenberg admitted that he may have made suchentries before or after the acquisition agreement, or both,and that the entries referred to the Union's attempt to orga-nize in Atlanta. Hoffenberg further admitted that he "cer-tainly" referred to Kathy Lee as "opposed," that he re-ferred to John Moore as "activist," and he may havereferred to McCollum as "neutral." In sum, Hoffenberg wasnot sure where McCollum stood. For economic reasons,including a continuing growth of business in Atlanta (seePshirer's memo to Cassi), McCollum was made a full-timeemployee and remained in the Company's employ until theacquisition, when he was terminated with the activists.However, McCollum was treated in a different fashion thanDunn, Rozier, Ashmore, and Shepherd. McCollum was ter-minated, and thereby hopefully excluded from any possiblebargaining unit, but he was allowed to work for one of theCompany's owner-operators. As will be discussed, theCompany solved its desperate need for John Moore's exper-tise and ability in a parallel fashion. Furthermore, it is sig-nificant that even after the acquisition agreement, the Com-pany continued to monitor the union sentiments or itsemployees and to explore ways of undermining the Union'sposition. Hoffenberg would not have been concerned if onlya few months' operation at College Park were involved.Rather, it is evident that he was looking forward to thestaffing arrangements that would be made when the acqui-sition was consummated.C. The Trans-Air Acquisition and Events Culminating inthe Acquisition on February 10, including Alleged Violationsof Section 8(a)(l), (3), and (4) the Act1. The alleged conversations between O'Rorke and LyndaMolandersLynda Molanders was employed at the East Point facilityas account executive (a sales position) from January 1977,I" Georgia law prohibits the union shop, as Hoffenberg undoubtedly knew.until October 28, when she voluntarily quit her job to takea position with one of the Company's competitors. Molan-ders testified, in sum, that from June until shortly after sheleft the Company's employ, she had a number of conversa-tions with Frank O'Rorke concerning the Union and theimpact of the pending Trans-Air acquisition. Molanderstestified that a few weeks before the election, O'Rorke, inthe presence of Mike Floyd, told her that the Companycould end up closing the station and reopening as an agentif the election came through, and that other stations haddone this.' Molanders testified that after the election,O'Rorke told her that the Company was not going to allowthe Union at Atlanta and would ultimately get rid of theemployees who voted for the Union. Molanders further tes-tified that in late October, during her last week at work,O'Rorke talked to her about the impact of the pendingTrans-Air acquisition. According to Molanders, O'Rorke,in the presence of Mike Floyd, told her that Bob Heneywould be district manager, and had contracted with com-pany vice president Dick Friedl to take over as station man-ager. O'Rorke added that Heney would not allow theUnion in there. O'Rorke further said that the guys at Trans-Air were afraid to mention union to Heney, and that theguys who voted Union would not be able to stay becauseHeney wouldn't keep them, Molanders testified that 2 or 3days before she left the Company, O'Rorke told her that hehad met with Friedl, and that the Company might or mightnot keep Moore and Shepherd. However, on her last day ofwork (October 28), Molanders asked O'Rorke what thesituation was with the Union. O'Rorke told her that it waspending in Washington, and probably would not gothrough, that the Company had "protested" it, but thateven if it did, "those guys" weren't going to win becausethey weren't going to have jobs. O'Rorke added that "thoseguys" had "cut their throats" by bringing in the union.Molanders testified that Kathy Lee was nearby during thisconversation. Lee was not presented as a witness by eitherside. Molanders testified that in a subsequent conversation,O'Rorke told her that Trans-Air was not going to keep anyof the employees and that he was not going to worry aboutthem. However, he told Molanders that he had gone out ona limb to protect the jobs of Kathy Lee and Mike Floyd. Asfor himself, O'Rorke told Molanders that he would remaina "floater" until the acquisition, and then the Companywould tell him where he was going. O'Rorke said that heexpected to be given a staff position in Stamford. Molan-ders further testified that shortly before her resignation,Vice President Friedl told her, with regard to the acquisi-tion, that the Company would be Air Express, but the per-sonnel would be Trans-Air. O'Rorke testified that Molan-ders did, in fact, have a private conversation with Friedl:however, Friedl was not presented as a witness.In his testimony, O'Rorke, in sum, denied that the al-leged conversations took place. Mike Floyd, in his testi-mony. either denied that such conversations took place inhis presence or asserted that he could not recall such con-versations. For the reasons discussed herein, I creditMolanders.7 Air Freight forwarding firms sometimes utilize an agent, rather thanmaintain their own offices in particular cities.486 AIR EXPRESS INTERNATIONALFirst, Molanders impressed me as a candid witness. Incontrast, as indicated throughout this Decision, I have beengiven ample reason to question the credibility of O'Rorkeand Floyd. I do not agree with the Company's argumentthat Molanders cannot be believed either because she nowworks for a competitor or because she used Nella Dunn asa reference when she applied for her job with the Company.Molanders did not hesitate to admit facts which might seemadverse to the interests of the General Counsel, the Union,or herself. She candidly admitted that she solicited businessfrom former customers of Trans-Air and Air Express.Molanders bore no grudge against the Company. Althoughshe did not think much of Susan Ward, her immediate su-pervisor, she left the Company under amicable circum-stances. The Company thought well of her, and both Friedland O'Rorke attempted to dissuade her from leaving. Al-though intensively cross-examined by company counselconcerning her numerous alleged conversations, her testi-mony remained consistent, including the order in which theconversations took place. It is unlikely that this would havehappened if she had contrived the fact of such conversa-tions. Her answers also demonstrated a spontaneity whichwould not likely have emanated from a witness who wasnot telling the truth. For example, in testifying concerning aconversation that also was referred to in her affidavit(Judge's Exh. 4, para. 7), Molanders recalled that O'Rorkesaid that the Company had "protested" the election, al-though that word is not contained in the affidavit. It isevident that Molanders used the affidavit only for theproper purpose of refreshing her recollection, and that shewas testifying on the basis of her own independent recollec-tion of the conversations.Moreover, Molanders' testimony is corroborated by thefact that the statements attributed to O'Rorke reflected de-velopments that were actually taking place, or wouldshortly take place, and that it is unlikely that Molanderscould have learned of some of these matters from anysource other than O'Rorke. The coincidence of statementand fact also tends to indicate that, to a considerable extent,O'Rorke was privy to management's planning and knewwhat he was talking about. When O'Rorke said that BobHeney had contracted with the Company to take over asstation manager, he was speaking the truth. As a conditionof the Trans-Air acquisition, Trans-Air President HowardSchor solicited and obtained signed employment contractsfrom certain key Trans-Air personnel. The contracts, whicheach had a duration of one year, were nominally betweenTrans-Air and the key person (a manager or sales execu-tive), but, in fact, were between the key person and theCompany, i.e. Air Express. The contracts, which were iden-tical in form except for salary and position, provided thatthey were conditioned upon the Company's acquisition ofTrans-Air's air freight forwarding business, and would re-main in effect after the acquisition. Acceptance of each con-tract was acknowledged in writing by an official of Air Ex-press. Heney's contract, dated October 19 (as were theother contracts) and signed by him on or about that date.provided that he would be Atlanta district manager andwould receive a raise at the time of acquisition. As hereto-fore indicated, the acquisition required CAB approval. TheCompany and Trans-Air originally anticipated that suchapproval would take place before the end of 1977; however,the acquisition was not approved until February 9. Theemployment contracts purported to constitute the entireunderstanding of the parties and were silent on the matterof union representation. However, it does not follow thatthe Company and Heney had no understanding or agree-ment concerning union representation. Although the acqui-sition agreement was not executed in writing until October19, the Company and Trans-Air had agreed upon the salein September. Thereafter, in late September. CompanyPresident Joseph Berg and Vice President Fred Schwartz-stein met with certain Trans-Air district managers, andHeney met privately with Berg. This aspect of the case willbe discussed further in connection with alleged unlawfulstatements by Heney and again with respect to the allegedunlawful terminations.When O'Rorke told Molanders that he would temporar-ily be a "floater," he was telling the truth. As of February10, O'Rorke became Regional Sales Manager for the Com-pany's newly constituted Southeast Region (Charlotte andAtlanta). However, this was only a temporary position forhim. As of the completion of his testimony in this case, inAugust 1978, the Company transferred O'Rorke to NewYork to become Regional Manager of its New York Metro-politan area. Finally, "those guys" evidently referred to thevoting unit employees (all of whom but Lee were male),who the Company believed voted for the Union. I sum, Icredit Molanders' testimony concerning her conversationswith O'Rorke. Molanders was outside the bargaining unit,was the Company observer in the election, and O'Rorkethought he could safely talk to her and to Kathy Lee (andperhaps thereby get the message across to others). As mensometimes do (and as Heney was also doing at CollegePark), O'Rorke "let his hair down" when talking to awoman. I find, as alleged in paragraphs 12, 16, 17, and 20of the complaint, that the Company, through its supervisorand agent Frank O'Rorke, threatened its employees withloss of their jobs or other reprisal because of employee sup-port for the Union and thereby violated Section 8(a)(1) ofthe Act. Although not specifically alleged in the complaint,I find that the Company further violated Section 8(a)(l)when O'Rorke threatened that the Company might closethe Atlanta station and reopen as an agent if the employeesvoted in the Union."I further find that O'Rorke's statements provide evidencethat the Company intended to and did ultimately terminatemost of the unit employees in reprisal for their adherence tothe Union and to destroy the Union's representative status.In addition to other factors, some of which have heretoforebeen discussed, O'Rorke's statements tend to explain why*i The alleged conversations between Molanders and O'Rorke were fullyand fairly litigated, without pertinent objection, and therefore the finding inquestion is warranted. Although the conversation took place in June, and thecharge in Case 10-CA- 13496 was filed in February 1978. the time limitationof Section 10(b) of the Act was tolled by the filing of the earlier charge inCase 10-CA-12941, wherein the Union alleged that the Company violatedSection 8(aXI) and (3) of the Act by its discharge of Nella Dunn and by"other acts." As the matter in question is similar to, and arises out of thesame alleged course of conduct involved in Case 10-CA-12941, Sec. 10(b)does not bar consideration of the matter. Sec. Laborers International Union ofNvorrh A.merica, Local No. 282 (Millsione Construciion Compan. er al.), 236NLRB 621. 630 (1978).487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe was never allegedly consulted in the staffing decisionswhich Hoffenberg made for the post-acquisition (CollegePark) facility. One might reasonably expect that as Atlantadistrict manager, and being well regarded by management,O'Rorke would have had some input into those decisions.However, Hoffenberg testified that the Company's execu-tive committee made those decisions after consulting Rob-ert Heney, but without consulting O'Rorke. O'Rorke madeno recommendations, at least not on the basis of any non-discriminatory considerations, because he knew long beforeFebruary 10 that the Company intended to get rid of theUnion adherents, and he concurred in that policy. O'Rorkewas willing, as he told Molanders, to stick his neck out forFloyd and Lee, but for no one else-not even John Moore,whose ability and expertise in the international field werebadly needed, nor John Shepherd, who had loyally gonealong with his plan to change shifts.2. Alleged interrogation at East PointJohn Shepherd testifed that on several occasions, includ-ing one which took place a few days before February 10,Station Manager Mike Floyd asked him and John Moore ifthey were going to the Union hall for lunch. Shepherd'stestimony was not contradicted. It is undisputed that at alltimes material, Floyd was and is a supervisor and agent ofthe Company within the meaning of Section 2(11) of theAct. I credit Shepherd. Floyd had no legitimate reason toquestion the employees about their union activities. Hisquestioning occurred in the context of serious and continu-ing unfair labor practices and was not accompanied by anyassurances against reprisal. Therefore, Floyd's conducttended to be coercive. See Naum Bros., Inc., 240 NLRB 311(1979). In the context of the Company's overall course ofconduct, I further find that Floyd's questioning was, in fact,intended to intimidate the employees in the exercise of theirstatutory rights. By coercively interrogating Shepherd andMoore concerning their union activities, the Company vio-lated Section 8(aX)(1) of the Act.John Shepherd further testified that on the Saturday be-fore the January 25 hearing in this case (January 21) FrankO'Rorke asked him if he had been subpoenaed. Accordingto Shepherd, he answered that he had, whereupon O'Rorkeresponded that Shepherd really did not have to answer. thathe just wanted to know "if everyone was going to be downthere." Shepherd further testified that O'Rorke said that itlooked like everyone was going to be down there and thathe was concerned because he needed people to run the fa-cility that day. The General Counsel contends, in sum, thatO'Rorke had no legitimate reason for questioning Shepherdand that the Company, through O'Rorke and Mike Floyd,violated Section 8(a)(l) by interrogating Shepherd andother employees about whether they had been subpoenaedto attend the hearing. In his testimony, O'Rorke denied thathe asked Shepherd if he got a subpoena. Resolution of thecredibility issue thus posed and of the merits of the GeneralCounsel's position necessitates consideration of testimonyand other evidence concerning conversations and eventswhich preceded the hearing and the situation on the day ofthe hearing.The hearing in Case 10-CA-12941 was originally sched-uled for October 18. However, by order of the RegionalDirector dated October 18, the hearing was rescheduled toJanuary 25. By subsequent order dated November 23, Case10-CA-12941 was consolidated for hearing with Case 10-CA-13141 on January 25. Subsequently, the General Coun-sel served a subpena on Frank O'Rorke, which was datedJanuary 9. The General Counsel admitted that John Mooreand Shepherd were subpenaed to testify, but asserted thatneither was present at the hearing. The General Counselfurther conceded that Marlin Rozier and Lynn Ashmorewere present at the hearing and asserted that Moore andShepherd were not. Rozier's presence was noted in the tran-script of the January 25 hearing (testimony of O'Rorke).Ashmore testified that he was not subpenaed to attend theJanuary 25 hearing. Shepherd testified that he received, bymail, a subpena from the Board in Case 10-CA-13141, butdid not attend the hearing. No specific evidence was ad-duced as to whether Moore was present at the hearing orwhether Rozier was subpenaed. The settlement agreementin Case 10-CA-13141 was executed on the morning of thehearing. As that case involved the alleged discriminatorywithholding of wage increases from Rozier and Ashmore, itmay fairly be inferred that until the settlement agreementwas executed, the General Counsel anticipated their pres-ence at the hearing, and whether by subpena or otherwise,so informed them. It may also be inferred that the GeneralCounsel issued subpenas and other notices to appear on orabout the same date as that issued to O'Rorke, i.e., on orabout January 9.By letter dated January 12, labor relations consultantThompson complained to the Regional Director that theCompany was "informed today, January 12, that 100 per-cent of its operation employees have been subpoenaed,"and requested the Regional Director to reconsider whetherhe needed all of the employees. By a second letter datedJanuary 20, Thompson, among other things, complained tothe Regional Director that he had not received a responseto his January 12 request. In fact, Thompson had received aresponse in the form of a telephone call from counsel forthe General Counsel, Paul Tamaroff. Thompson initiallytestified that Tamaroff told him "that all of the people hadbeen subpoenaed." However, on cross-examination,Thompson admitted that Tamaroff told him that "only afew" had been subpoenaed, and that Tamaroff "may" havesaid that he had made arrangements so that there would beno disruption of the Company's operations. Thompson'sadmissions on cross examination are a more reliable indica-tion of the truth than the self-serving assertions containedin his correspondence and direct testimony. I find thatTamaroff told Thompson that only a few employees hadbeen subpenaed and assured him that there would be nodisruption of the Company's operations. It would not havebeen difficult for counsel for the General Counsel to makethe assured arrangements. As of January 25, O'Rorke andMike Floyd were normally at East Point during the day;Kathy Lee, Susan Sinclair, and John Moore worked days,Shepherd worked from 7 a.m. to 3 p.m., Rozier and Ash-more worked from 4 p.m. to 1:30 a.m. (evening shift), andJohn McCollum worked on mid-day shift. In fact, there wasno disruption of the Company's operations. The only wit-nesses called to testify by the General Counsel wereO'Rorke, Nella Ree Dunn, former station manager Broad-488 AIR EXPRESS INTERNATIONAI.away, and Susan Sinclair. The General Counsel did notoriginally plan to call Sinclair. However, her testimony wasrequested during the hearing, when O'Rorke unexpectedlyfailed to identify General Counsels' Exhibit 7. Rozier andAshmore, who were also present at the hearing, were notscheduled to report to work until 4 p.m., and lost no timefrom work. Mike Floyd admitted in his testimony that noneof the employees (presumably including Moore) missedwork on January 25. If, in fact, any employees missed workthat day, the Company's timecard records would have re-flected that fact. However, no such records were offered inevidence. I find that except as specifically found herein, noemployees were subpoenaed by the General Counsel orwere present at the hearing.Moreover, it is evident from the testimony of FrankO'Rorke and Mike Floyd that the Company was never in-formed that "100 percent of its operations employees havebeen subpoenaed," and that Thompson knowingly made afalse representation to the Board in this regard. O'Rorketestified that he told Floyd to find out who was working onJanuary 25. and that some employees voluntarily told himand Floyd that they would not be at work that day. How-ever, O'Rorke later contradicted himself, testifying that"within a couple of days" of the hearing, Moore said hewould be at the hearing, that he could not recall any otheremployee talking to him, and that within 2 or 3 days of thehearing (i.e., after Thompson's January 12 and January 20letters), he expressed concern to Thompson about employ-ees who would be absent. Mike Floyd also contradictedO'Rorke. Floyd testified that he learned who would be pre-sent at the hearing by questioning the employees, thatMoore said that he might be off to testify, that Rozier saidthat he might be late, but that no one else, other thanO'Rorke, said that they would be away from work.I credit Shepherd. and consequently find that O'Rorkeinterrogated Shepherd about whether he had been sub-penaed by the Board. In light of Floyd's admissions, I findthat Floyd similarly interrogated other employees.'9In viewof Attorney Tamaroffs assurances that there would be nodisruption of the Company's operations, the Company hadno legitmate reason to engage in such interrogation. Rather.I agree with the General Counsel, that in light of Thomp-son's false assertions in his January 12 letter, the inferenceis warranted that Thompson was simply engaged in a"ploy" to determine which employees could be expected totestify against the Company. When Thompson failed totrick or cajole the Regional Director into disclosing suchinformation, he instructed or advised O'Rorke to obtainsuch information directly from the employees. As hereto-fore indicated, Thompson had no reservations against ad-vising the Company to engage in unlawful conduct to de-feat the Union, nor did the Company hesitate to carry outsuch advice. The Company's interrogation with respect tothe January 25 hearing was consistent with its repeated"g The complaint (para. II) names only Floyd as having engaged in suchinterrogation. However, company counsel did not object to Shepherd's testi-mony on this ground, and the matter was fully and fairly litigated. Thereforethe issue of interrogation by both O'Rorke and Floyd is properly before mefor decision. Indeed, the Company in its brief (p. 100) concedes that bothO'Rorke and Floyd interrogated employees about whether they had beensubpened.monitoring of employee union sentiments and actions takenon the basis of such monitoring. The chronology of events.beginning with Thompson's letter, makes clear that it wasThompson's concern to defeat the Union rather than anypossible concern by O'Rorke that he would be shorthandedon January 25. which led to the interrogation by O'Rorkeand Floyd.An employer has a legitimate concern in maintainingnormal operations, and to that end may validly be con-cerned about employee absence from work for a Boardhearing. Here, however, any possible legitimate concernwas obviated when the General Counsel's representative as-sured Thompson that there would be no disruption of theCompany's operations. Therefore, there was no justifica-tions for the subsequent interrogations. Rather, such inter-rogation constituted unlawful interference with employeerights protected by Section 7. Moreover, the interrogationwas coercive in that it was conducted for a discriminatorypurpose in the context of other unfair labor practices andwithout any assurances against employer reprisal.0There-fore, the Company violated Section 8(a)( ) of the Act. A. J.Siris Products Corporation of Virginia, 90 NLRB 132, 137(1950), enfd. 186 F.2d 502 (4th Cir. 1951); see also, MisterF's Beef and Bourbon, 212 NLRB 462. 466 (1974).2'3. Alleged preacquisition statements by Robert Heneyand Tony Chaffin, and the questions of single employerand agencySue Denison began working in Atlanta in January 1975for a firm known as Air Land. Robert Heney was districtmanager of Air Land's facility, having been with Air Landsince March 1972. In March 1975, Air Land merged with,or was acquired by, Trans-Air, and in October 1975, Trans-Air moved into the College Park facility which it continuedto occupy until the acquisition by Air Express on February10. 1978. Heney remained as district manager for Trans-Air, and Denison also remained. She performed both secre-tarial and customer service work. Denison continued work-ing at College Park after the acquisition, until April 21,when she voluntarily quit her employment with the Com-pany because her husband had been transferred to a posi-tion in another city.Denison testified that in a series of conversations begin-ning about November 1, Heney talked to her about thepending acquisition by the Company. Denison's husbandwas an organizer for the Laborer's Union, and she was par-ticularly interested in the matter of union representationand was prounion. About November 1, Denison, who bythen was aware of the pending acquisition, asked Heneyabout what was the latest on the Union situation at Air20 Although O'Rorke told Shepherd that he did not have to answer, he didnot say this until after Shepherd had answered his question. In his testimony,Floyd did not claim that he told employees that they did not have to answer,or that he gave them any assurances against reprisal.12 In Mueller Brass Co., 220 NLRB 1127, 1138 (1975), cited by Respon-dent, the Board found that the employer's supervisor was only trying to learnfor purposes of work scheduling why an employee had to be away from workon a date other than a scheduled Board hearing fn. 9) Therefore. Mueller isdistinguishable on ts facts from the present case489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDExpress. According to Denison, Heney said that some em-ployees at AEI were involved with the Union, had signedauthorization cards, and would be offered jobs when themerger took effect. However, Heney allegedly added thatthe employees would come over to the Trans-Air buildingat the time of the merger if they were willing to forget theirunion activities and not participate in the Utnion. Denisontestified that Heney repeated this theme in subsequent con-versations, saying that the Air Express employees would"hit the street" if they did not forget the Union. Accordingto Denison, Heney said that it did not look as if any of theAEI employees would be coming over. Heney also said thathe had signed a contract to be district manager for theAtlanta Station, and that the sales staff was being asked tosign contracts with AEI.' IDenison testified that in Decem-ber or January, she asked about her own job security. Ac-cording to Denison, Heney answered that all Trans-Air per-sonnel would remain, that the ones involved with the Unionat AEI would not come over, and that he would hire addi-tional personnel as needed. Denison denied that Heney eversaid that they had been through previous acquisitions, andthat if the employees stuck with him everything would beall right. Denison further testified that about January 1, sheasked Heney about a status of the employees coming over,and about the Union's status. According to Denison, Heneysaid that it appeared that only O'Rorke. Floyd, Lee, Sin-clair. and sales employee Marilyn Francis were comingover.4However, Heney added that John Moore was experi-enced in the international field and was no expert in docu-ments and paperwork. Heney expressed his hope thatMoore would reconsider his union activities and come toTrans-Air after the merger.In mid-January, Frank O'Rorke addressed two meetingsof the Trans-Air personnel at College Park, at which timeRobert Heney was present. The substance of these meetingswill be discussed under the next heading. One meeting wasfor supervisory and sales personnel and the other for therank-and-file operations personnel. The latter meeting tookplace in the evening, when Denison was normally not atwork. Denison was not notified in advance of the meeting.and did not attend. The next day she asked Heney why shewas not told about the meeting. According to Denison.Heney answered that he thought she would have to behome with her children. Heney's testimony concerning thisconversation is enlightening in two respects. Heney testifiedthat he mentioned the children as an additional reason, butthat the first reason he gave was that Denison had seniorityand thus did not have to worry. Heney also added thatcustomer service was vital. If Heney was not privy to theCompany's plans, then it is difficult to see how he could be22 Denison testified that Heney initiated this and all but one of the subse-quent conversations. However, in her investigatory affidavit, she stated thatshe initiated the first conversation by inquiring about the "union deal." Inlight of the overall tenor of her description of the conversations, which tendto center around her own inquiries, I find that Denision initiated most. if notall, of the conversations.U Heney testified that he told the employees that he had signed a contractwith Trans-Air so that he would be in charge when the acquisition tookplace.2 In her investigatory affidavit, Denison did not indicate that Heney men-tioned Sinclair.so certain that Denison had nothing to worry about. It isalso incongruous that while Heney was holding out a stan-dard of seniority to the Trans-Air employees, the Company(as will be discussed). steadfastly was rejecting the Union'sproposal to staff the post-acquisition facility on the basis ofdovetailed seniority of the Air Express and Trans-Air per-sonnel.Sue Denison further testified that in late January. Heneyasked what her husband did. Denison answered that he wasa union organizer and questioned why fteney wanted toknow. According to Denison. Heney replied that a mutualfriend applied for a job and listed her husband its a refer-ence, adding "I hope Frank doesn't find out.-' Heney testi-fied that he asked about Denison's husband for the reasonindicated in Denison's testimony, and that she told him, butdenied her testimony concerning the balance of the allegedconversation. Except as heretofore indicated. Heney's testi-mony denied the alleged conversations with Denison. andcategorically denied interrogating employees concerningunion activity or threatening employees with discharge orother loss of jobs. However. Heney came up with an expla-nation as to how Denison could have possibly gotten theimpression that he was opposed to unionization. (At thispoint in his testimony, Heney, who was normally a self-confident and garrulous witness, was visibly nervous).Hene) testified that 2 or 3 years earlier, when there wasunion activity at Trans-Air, if a union came in, he wouldshut down the facility and operate with management andsales personnel out of his home. IHeney's testimony wascontradicted by that of his stepson, Day Operations Super-visor Tony Chaffin, who was presented as a Company wit-ness. Chaffin testified that Heney has explained his policiesregarding unionization of Trans-Air "for the whole fiveyears I've worked there," about once a year, whenever theCompany has "trouble," meaning whenever some people"want a Union," and has explained those policies to himand to other employees. During the pre-acquisition period,the Union was a topic of discussion among employees atCollege Park as well as at East Point: indeed. as will bediscussed, the matter was raised at the January meetingconducted by O'Rorke. The inference is warranted thatHteney explained his policies concerning unionization (in-cluding. by his own admission, threats of loss of jobs) dur-ing the pre-acquisition period. Therefore. I credit Denison,notwithstanding some contradictions in her testimony, andI find that her testimony reflects, in substance, what Heneytold her.' I find that Heney, by his statements to Denison.threatened employees with discharge or other loss of em-ployment because of their union activities and further im-"' Parenthetically, it might be noted that at College Park. O'Rorke wasgiving similar warnings about Heney.26 I am not impressed by the Company's argument that Denison shouldnot be believed because she is prounion By the same type of reasoning Iwould have to discredit Heney because he is antiunion. The evidence alsofails to indicate that Denison harbored any grudge against the Company oragainst Heney. Denison left the Company because of her husband's transfer,and she even offered to train new employees. Heney never acted on heroffer). Denison testified that she understood from another employee thatKathy Lee was present at the January meeting of Trans-Air employees con-ducted by O'Rorke. As Denison's information was based on hearsay, I fail tosee how her mistaken understanding would reflect adversely on her credibil-ity.490 AIR EXPRESS INTERNATIONAL.pliedly threatened employees with loss of employment orother reprisal if they engaged in such activities. However, asthe Company (Air Express) is the only employer named asa respondent in this proceeding, Heney's statements cannotbe made the basis of a finding of unfair labor practices bythe Company unless the evidence indicates that Heney wasclothed with actual or apparent authority to speak for, oron behalf of, the Company. The complaint alleges, but theCompany denies that Heney was a supervisor and agent ofthe Company during the period from October 19, when theCompany and Trans-Air executed the acquisition agree-ment, until February 10, when the acquisition took place. Ishall now address myself to the issue thus presented.General Counsel contends that during the period in ques-tion, the Company and Trans-Air constituted a single em-ployer within the meaning of the Act, and consequentlythat Heney, as a supervisor and agent of Trans-Air, wasalso a supervisor and agent of the Company. The GeneralCounsel's theory of a single employer relationship restsupon two assertions of fact, which are set forth in para-graphs 4 and 5 of the complaint. They are, in sum: (1) thaton October 19, the Company entered into a purchase agree-ment whereby it agreed to purchase the equipment and fa-cility used by Trans-Air at College Park; and (2) that onFebruary 10, the Company closed its purchase agreementand moved its business operations from its East Point facil-ity to the College Park facility previously utilized by Trans-Air. Although the Company filed a motion for a more defi-nite statement of the complaint, including the single em-ployer allegation, the General Counsel made clear that itwas relying on these two alleged factors. In fact, the allega-tions of paragraph 4 and 5 were only partially correct. OnOctober 19, the Company entered into an agreementwhereby it agreed to purchase the nationwide air freightforwarding business of Trans-Air, which included facilitiesin Atlanta and 14 other cities. On February 10, the Com-pany closed its purchase agreement with Trans-Air andmoved its Atlanta facility from East Point to a facility atCollege Park which consisted of the former Trans-Air facil-ity, together with adjacent warehouse and office spaceleased by the Company in November. The leased space andthe Trans-Air facility were combined to make a facility thatwas capable of handling a larger volume of business thanthat handled by the East Point facility prior to the acquisi-tion. However, both the allegation of single employer sta-tus, and that of alleged agency, are essentially allegations offact, and in passing upon their merits I am not limited bythe theories of the General Counsel. Therefore, I have con-sidered all of the relevant evidence adduced in this proceed-ing in determining the single employer issue, as well as therelated but not necessarily derivative issue of agency.Trans-Air was a corporate subsidiary of Arrow-Lif-schultz Corporation, whose principal was and is Sidney Lif-schultz. Lifschultz was chairman of the board of directorsof both corporations. The chief operating officer of Trans-Air was its president, Howard Schor. Trans-Air, like theCompany, was engaged in the air freight forwarding busi-ness. The two firms were competitors and continued tocompete in that business until February 9, when the CABapproved the acquisition. Arrow-Lifschultz and four othercorporate subsidiaries were engaged in business in otherareas of the freight transportation industry, e.g.. surface andmaritime shipping. They competcd with the Company some of these areas and continued to do so after February10. However, on and after that date. the .il:chultz con-glomerate went completely out of the air freight forwardingbusiness, and Trans-Air was a defunct corporation. The ac-quisition, so far as the present record indicates. was anarms-length transaction between two competing entities inthe same industry. During the period in which the partiesawaited CAB approval. the Company and Trans-Air con-tinued to conduct their separate businesses. to ser ice theirrespective customers, to pursue their respectie personneland other business policies, and to maintain their separatestaffs. The firms did not take an' action to conmbine or tocollaborate in their business activities. even in wass whichwould have been legall permissible e.g.. hb coloading.Therefore. I am not persuaded that during the period fromOctober 19 to February 10. the Cornpani and Irans-Airconstituted a single employer. To a limited extent. the Com-pany and Trans-Air were joint employers, through theirmutual agent. Trans-Air president Howard Schor. for thepurpose of soliciting and obtaining employment contractsfrom key managerial and sales personnel of trans-Air, in-cluding Heney. Compare, Springhield Retiremnen Residencc.a Division o(!' Episcopal CommuniOr Services, Inc., anld Wle-lan Food Services, Inc. 235 NLRB 884 (1978). However, theevidence is insufficient to indicate that the Company usedSchor as a conduit for its labor relations policies, or that.for an5 other reason, Trans-Air's supervisor5 personnelshould be viewed, per se, as supervisors and agents of theCompany.2'However, this is not the end of the inquiry concerningagencies. During the period from October 19 to February10, many of Trans-Air's managerial personnel, from How-ard Schor on down, including Heney, enjoyed a special re-lationship with the Company. Each was a party to a con-tract whereby it was understood and agreed that theindividual would take on a position with the Companywhen the acquisition took place. It is not necessary to ex-amine the relationship of each of these persons to the Com-pany during the pre-acquisition period. Indeed. the evi-dence is insufficient for that purpose. What is important isthe relationship which Heney had with the Compans.Heney had a contractual committment to become the Com-pany's district manager in Atlanta when the acquisitiontook place. As of October 19, the parties anticipated thatacquisition would take place within about 2 months. HeneYhad full opportunity to, and did meet with company offi-2" In considering and deciding these questions I have concluded that theGeneral Counsel acted within its allowable discretion n not naming Trans-Air as a part) to this proceeding or giving formal notice to Trans-Air of theproceeding. The complaint does not allege that Trans-Air committed ansunfair labor practices. nor does the General Counsel seek anS remedial orderagainst Trans-Air. Therefore the General Counsel as not required to joinTrans-Air as a party The Company also has not been prejudiced h thefailure of the General Counsel to name rans-,Xr as a part> to the proceed-ing Present or former officials of Trans-Air. who might have knowledge of1matters relevant to the subject matter of this proceeding. could have beensubpoenaed as witnesses by the Company or ans other partl Indeed, How-ard Schor, who was president of Trans-Air until the acqulsmtion. is now senior vice president of the Compans Houeser. he was not called as witness491 DE( CISIONS OF NATIONAL LABOR RELATIONS BOARDcials, including President Berg. before he signed the em-ployrnment contract. I do not believe Heney's testimony thatBerg did nothing more than listen to Heney boast aboutHenev's magnificent crew.2' As Heney was a normal humanbeing, and an experienced manager. it is probable thatHeney discussed and negotiated. or at least attempted tonegotiate the terms and conditions of his pending employ-ment, whether he did so with Berg, Schwartzstein. Hoffen-berg, Schor. or more than one of them. It is also probablethat the Company and Hene) discussed the union situationat East Point, the Company's policy toward unionization.and the probable staffing arrangements on acquisition. Theunion situation at East Point was unique. It was the onlycompany facility at which a union was in the process ofattempting to gain recognition, and the Company was re-sisting that effort by means lawful and unlawful. (The Com-pany's other facilities were either nonunion or had an estab-lished bargaining representative). It may be inferred thatHeney wanted to learn the Company's policy at the earliestpossible time, and that the Company was equally anxiousto inform him of that policy, in order that he might aid inits implementation. The personnel at Trans-Air were awareof the union campaign at East Point, and upon learning ofthe pending acquisition, were undoubtedly concerned aboutthe impact of both matters upon their own positions. Heneymade no secret of the fact that he would remain as districtmanager after the acquisition. Therefore, the employeeslooked to Heney as the logical person to answer their ques-tions about these matters. Heney answered their questions,and in so doing conveyed the Company's position, i.e. heconveyed essentially the same message which O'Rorke wasdelivering at East Point. In sum, Heney was the Company'sspokesman at College Park during the pre-acquisition pe-riod. In these circumstances, I find that in talking to SueDenison about the Union and the effects of the pendingacquisition, Heney was speaking for. and on behalf of, theCompany, i.e. as an agent of the Company for this purpose.At the least, the Company placed Heney in a positionwhere he had apparent authority to make the statementswhich he did. Therefore, the Company was responsible forhis statements and thereby violated Section 8(a)(l) of theAct. See, Marlene Industries Corporation, et al. 166 NLRB703, 713 (1967), enfd. sub nom Decaturville Sportswear Co.Inc. v. N.L.R.B.. 406 F.2d 886 (6th Cir. 1969); Razco, Inc.,d/b/a Hit' N Run Food Stores, 231 NLRB 660, 669 (1977)and cases cited therein; see also Section 2(13) of the Act.The General Counsel further contends that the Companyviolated the Act through the statements and actions ofTrans-Air day operations supervisor Tony Chaffin. TheGeneral Counsel's principal witness in this regard was Mi-chael Turner, who worked for Trans-Air as a driver-dock-man. Turner remained at College Park after the acquisitionand was still employed by the Company at the time of thepresent hearing. Turner testified that in December or early25 The Company did not call Berg as a witness, nor did it call HowardSchor, who allegedly negotiated the employment contracts. If Schor negoti-ated the contract with Heney, then he did so at least, in part, as the Compa-ny's agent for that purpose because the contract was, in substance, althoughnot in form, an agreement between the Company and Heney. Only the Com-pany could have promised Heney a position and a salary increase.January. Chaffin spoke to him, possibly in the presence ofanother employee. Ken Ley. According to Turner. Chaffinsaid that it was his job to keep them from joining theUnion, and that he had been so instructed in a managerialmeeting. Chaffin added that the Air Express employees hadjoined a union. Turner further testified that in mid-January,Chaffin telephoned him at his home and asked him if hehad a union card. Turner answered that he did, whereuponChaffin allegedly replied that "if anyone of you has a unioncard we'll have to fire all four drivers." At this point,Turner responded that his card was from a shipyard in Vir-ginia. Chaffin. in sum, denied the alleged conversations.Chaffin testified that he did not at any material timethreaten anyone with discharge because of union activity orsolicit any employee not to engage in union activity, andthat the Company did not ask him to find out who hadsigned union cards. However. Chaffin testified that he hadtold the employees more than once about Heney's feelingstoward unionization, and, in sum, that he never missed anopportunity to remind them that he was Heney's stepson.As with Heney, the Company denies that Chaffin was asupervisor or agent of the Company at any time prior toFebruary 10. The Company further denies that Chaffin wasa supervisor within the meaning of the Act at any timematerial to this case.Turner was still employed by the Company at the time ofthis hearing. Ordinarily, the testimony of such a witness,directed against the interests of his own employer, and pos-sibly against himself, is entitled to considerable weight.However, Turner's testimony as to this and other matterstended to indicate that he was a somewhat less than reliablewitness. His testimony concerning O'Rorke's January meet-ing at College Park was contradictory and demonstrablyunreliable. His testimony as to Chaffin's statements tendedto be vague and conclusory. I do not believe that Turnerwas fabricating these conversations out of whole cloth. Ifthis were an ordinary case in which agency were not anissue, it might be sufficient simply to find that Chaffin spokegenerally along the lines testified to by Chaffin. However,this is not such an ordinary case. Prior to February 10,Chaffin had no direct relationship with the Company, orany apparent direct contact with the Company beyond hispresence at the meeting of supervisory and sales personnelconducted by O'Rorke. Although agency may be inferredfrom circumstantial evidence, Turner's testimony must beviewed with caution, for it would tend to indicate thatChaffin was taking a different approach than O'Rorke andHeney. The statements made by O'Rorke and Heney pri-marily referred to the Air Express employees and were onlyinferentially directed at the Trans-Air employees them-selves. Whether Chaffin was a supervisor within the mean-ing of the Act (and this will be discussed further at a laterpoint in this Decision), Chaffin was at best a low level su-pervisor, and he may have had an inflated opinion of hisown importance, based on his relation to Heney. UnlikeHeney, the Company did not place him in a position wherehe had apparent authority to speak on its behalf. While thematter is not free from doubt, I am not persuaded that theGeneral Counsel has shown, by a preponderance of thecredible evidence, that Chaffin made the statements attrib-uted to him by Turner, or if he did, that the Company492 clothed him with actual or apparent authority to speak toor interrogate employees on its behalf.4. Alleged promises of wage increasesIn mid-January, the Company, through Frank O'Rorke.conducted a meeting for Trans-Air operations employeesand another meeting for supervisory and sales personnel.The meetings took place at the Trans-Air facility in CollegePark. Robert Heney was also present at the meetings. Muchtestimony was adduced concerning the employee meeting.However, certain principal facts are not substantially dis-puted. Employees David Coker and Paul Norton, who werepresented as company witnesses, were present at the meet-ing. Coker testified that O'Rorke assured the employeesthat everyone would have a job, and that although senioritywould be in effect, no one would lose their jobs. (The em-ployees were aware that the Company's employees gener-ally had been employed for longer periods of time than theTrans-Air personnel.) O'Rorke further promised the em-ployees that they would be reviewed twice for pay in-creases: first within 30 to 60 days after the acquisition tookeffect, and again 6 months after the acquisition. Althoughthe union situation at East Point was discussed at the meet-ing, O'Rorke did not expressly relate his promises to union-ization or lack of union affiliation." Rather, O'Rorke in-ferred that pay increases might depend on the station'sprofitability. It is undisputed that the promised increasesran counter to the Company's usual policy, whereby em-ployees were reviewed for increases after their first 6months of employment and thereafter, annually. The Gen-eral Counsel contends that the Company promised wageincreases to discourage union activity. Martin Hoffenbergtestified that he authorized O'Rorke to promise the extraor-dinary wage reviews because Atlanta presented a uniquesituation which was analogous to one encountered byO'Rorke in Boston, where he had been district managerbefore coming to Atlanta. Hoffenberg testified that in bothsituations, the employees were being paid less than areascale (and in the case of College Park, less than companyscale), and the expedited reviews were utilized as a meansof enabling them to catch up, if the growth of businesswarranted increases.0In view of Trans-Air's tendency todrag its feet on promised or anticipated wage increases,Trans-Air employees may well have been earning belowarea or company scale at locations other than Atlanta.However, although the Company hired former Trans-Airpersonnel at other locations, where it also anticipated agrowth in business, Hoffenberg did not indicate in his testi-mony that he ever considered implementing expedited wage25 Coker and Norton expressed vocal opposition to the Union at the meet-ing. Although O'Rorke talked about the union situation, there is a lack ofcredible evidence to indicate that he vocally stated the Company's opposi-tion to unionization at the meeting. Michael Turner, the only General Coun-sel witness who testified about this meeting, testified, in sum, that O'Rorkeexpressed such opposition. However, his testimony was contradictory anddemonstrably unreliable. The four company witnesses who were present atthe meeting did not indicate in their testimony that O'Rorke expressly spokeagainst the Union or solicited the employees not to support the Union. al-though their testimony vaned as what O'Rorke said or did not say.m The Company's Boston facility was nonunion, and I have proceeded onthe presumption that no discriminatory motive was involved thereAIR EXPRESS INTERNATIONALreviews anywhere else than in Atlanta. Hofenherg's expla-nation is rendered further suspect by the speed with whichthe Company gave retroactive increases to the formerTrans-Air personnel. Increases were given before the Com-pany could reasonably have made any meaningful ap-praisal of the growth situation in Atlanta, particularly inview of the fact that it now had a larger staff. The Companyauthorized increases for Carl Herrington and Susan Doyle.retroactive to January 1, only II days after the acquisi-tion.' In the meantime, the facility was in a state of confu-sion due to the employees' lack of familiarity with companyprocedures. Hoffenberg testified that the increases were in-tended to make good on increases which Trans-Air hadpromised to its personnel. However, Robert Fleney contra-dicted Hoffenberg. Heney testified that the January in-creases varied in amount from, and were not limited to,increases which had been disapproved previously by How-ard Schor. In the final analysis, this allegation of the com-plaint depends to a considerable extent on the case of thealleged discriminatory terminations. If the Company haddecided to discriminatorily terminate the East Point em-ployees, then the inference is warranted that the promisedwage increases were related to that plan. As will be dis-cussed under the next heading, I have found that the termi-nations were discriminatory. I find that the Company. al-ready having decided to terminate most of the East Pointemployees and to replace them with Trans-Air personnel.sought to insure their loyalty by promising them job secu-rity (at the expense of the discriminatees) and extraordinarywage increases. I find that the Company promised themsuch increases to induce them not to support the Union,and that the Company thereby violated Section 8(a)(1) ofthe Act.5. The alleged discriminatory terminationsOn February 9, the Company and Trans-Air were noti-fied that CAB had approved the acquisition. Closing of theacquisition began that afternoon and was completed in theearly hours of February 10. On February 10, the Companytransferred its Atlanta facility from East Point to the loca-tion at College Park previously described. Simultaneously.the Company hired the entire complement of Trans-Air em-ployees (except for two drivers who became owner-opera-tors, performing pick up and delivery services for the Com-pany), and discharged all of the East Point personnel exceptthe supervisory and sales personnel. Kathy Lee and SusanSinclair. As the Company questions the applicability of theunderlined words, in whole or in part, to the present situ-ation, I shall explain further.The Company did not retain the Trans-Air employees:rather it hired them. The Company did not retain thembecause they were not the Company's to retain. Prior toFebruary 10. they were employed by Trans-Air. The Com-pany had no legal or contractual obligation to take them asits own employees. Indeed, at the closing, the Companyadamantly insisted, in disagreement with Sidney Lifschultz,that the Company had no obligation to hire any Trans-Air3I Hoffenberg initially testified that the Company did not give retroactiveincreases. but he promptly admitted that the Trans-Air employees were, infact. given increases covenng the period from January I onward.493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees and had no obligation either to terminate thoseemployees it did not wish to hire or to pay them any ac-crued vacation or other accumulated benefits relating totheir employment with Trans-Air.Second, the Company did not close one facility and openanother; rather it transferred its Atlanta facility from theEast Point location to College Park. Both facilities werenear the Atlanta airport and were intended to service theCompany's customers through flights leaving from and ar-riving at that airport." The Company moved its communi-cations and other equipment to the new location, continuedto service its customers, and attempted to get as manyTrans-Air customers as it could.Third, the Company discharged Ashmore, Rozier, Shep-herd, McCollum, and Moore. When Shepherd reported towork on the morning of February 10, Mike Floyd told himhe was terminated. Floyd called Rozier and Ashmore athome to tell them that they were terminated. Floyd toldthem that the Company had moved, and therefore they didnot have jobs. McCollum was not presented as a witness.However, the Company, in its answer to the complaint, ad-mitted that Ashmore, Rozier, Shepherd, and McCollumwere terminated.As for John Moore, it is undisputed that: (I) prior to andagain on February 10, he was offered a supervisory posi-tion; (2) he declined the offer on February 10, and was toldthat there was therefore no work for him: (3) the offer washeld open until March 10, when he accepted a supervisoryposition at the College Park facility; and (4) since that time,Moore has been given increased responsibilities. Prior toFebruary 10, Moore was not a supervisor. The Companydid not offer to keep him in his current job. Therefore, re-gardless of the Company's motive, Moore was terminated.See, Wonder Markets Inc., 236 NLRB 787 (1978).The Company's answer to the complaint affirmatively as-serts that Ashmore, Rozier, Shepherd, and McCollum wereterminated as "an integral part of a plan of reorganizationof its nationwide and southeast operations arising out of itspurchase of certain nationwide air freight forwarding assetsof Trans-Air." In his testimony, Martin Hoffenberg elabo-rated upon this defense. Hoffenberg's testimony, togetherwith testimony by company officials Herbert Bramer andPhillip Rosso concerning the Company's general economicsituation, may be summarized as follows. For some years,the Company had been experiencing financial difficulties.The Company sought to improve its position in the airfreight forwarding business by acquiring the business of an-other firm. Therefore, the Company entered into the agree-ment to purchase Trans-Air's business. The Company wasparticularly strong in the field of international operations,whereas Trans-Air was particularly strong in domestic busi-ness, although a negligible factor in the international field.Therefore, the Company had reason to believe that thatacquisition would strengthen its overall position in the in-dustry. Trans-Air was particularly strong in the southeast-ern United States, specifically in Charlotte and Atlanta.The Company hoped to retain (or acquire) as much of this2 The East Point and College Park facilities were some 7 to 10 miles apart.and located on opposite sides of the Airport, which itself is located in thecommunities of Hapeville, College Park, and East Point.domestic business as possible. They key to retaining thisbusiness was the retention of District Manager Heney andhis crew, intact. Therefore, the Company decided to retainHeney and his staff, with the addition of the Company'ssupervisory and sales personnel, Kathy Lee, Susan Sinclair,and John Moore. The last three were included on Heney'srecommendation because he said that he needed, in addi-tion to his own people, one customer service employee, onesecretary, and one international supervisor, and particularlyneeded John Moore's expertise in the latter capacity.In a sense, discussion of Hoffenberg's explanation is al-most redundant. The Company's discriminatory motivestands exposed by the admissions and arguments of com-pany counsel, which contradict the testimony of his wit-nesses, by the admissions of Martin Hoffenberg, by thestatements of Frank O'Rorke and Robert Heney, and byother evidence, both direct and circumstantial, which hasheretofore been discussed and need not be belabored.Therefore, it is not surprising that even apart from suchevidence, the record in this case indicates that Hoffenberg'sexplanation was, in fact, nothing more than a thinly dis-guised pretext.The Company's assertions with respect to general overalleconomic considerations are hardly in dispute. The GeneralCounsel does not contend that the Company's acquisitionof Trans-Air was motivated discriminatorily. The Companyhad experienced financial difficulties, had sought to acquirethe business of another firm, and saw in the Trans-Air ac-quisition an opportunity to improve its own position, par-ticularly in view of Trans-Air's relative strength in domesticoperations." It also cannot be seriously disputed (and I soruled at the hearing) that the acquisition, insofar as Atlantawas concerned, necessitated a larger facility, and that inconsequence of greater anticipated business and a largerstaff, the Company, for economic reasons, decided to relo-cate to College Park. The Company decided to relocate toformer Trans-Air facilities in other cities. However, no-where but in Atlanta did this result in the displacement ofthe Company's crew. What is demonstrably false is theCompany's assertion of alleged factors relating to Atlanta,which led it to terminate all of the union adherents in thebargaining unit.13 Much testimony was adduced concerning the relative profitability ofinternational (overseas) shipping versus domestic shipping. In the finalanalysis, it is impossible to answer this question on any generalized basis.Too many variables are involved. Relative profitability may depend on thefreight forwarder itself and the nature of its operations and personnel, itscustomers, the type of goods shipped, the volume of goods shipped, addi-tional charges and services, type of container used, the arbitrary (charge togateway city for international shipment), and other factors. In sum, relativeprofitability depends on subjective rather than objective factors: it dependson one's point of view. I accept the Company's premise that from its point ofview, domestic shipping is relatively more profitable than international busi-ness. However, it is unlikely that the Company would, if acting from purelyeconomic and nondiscriminatory motives, do anything tojeopardze its inter-national business, particularly in view of its strength in that area. Interna-tional shipping involves special paperwork and other factors which entailemployee knowledge and experience. I agree with the General Counsel'sargument that if the Company were so motivated that it is unlikely that itwould intentionally sacrifice a crew that was knowledgeable and experiencedboth in international and domestic operations in favor of a crew which notonly was not familiar with the Company's operations, but also lacked knowl-edge and experience in international operations. The Company recognizedthis fact, and retained its own crews everywhere but in Atlanta.494 AIR EXPRESS INTERNATIONALFirst, Atlanta was not as important in the overall pictureas the Company now claims it to be. Hoffenberg claimedthat Atlanta was Trans-Air's most profitable domestic facil-ity. However, his testimony in this regard was contradictedby a more knowledgeable witness. Company AssistantTreasurer Herbert Bramer testified that after careful anddetailed study he concluded that Atlanta stood second orthird in this regard, and that Trans-Air's Minneapolis facil-ity was first in terms of domestic strength. Bramer was moreknowledgeable than Hoffenberg when it came to economicmatters, although he may not have been as well attuned asHoffenberg concerning what it takes to win an unfair laborpractice case. I find Bramer's testimony to be more reliablethan the testimony of Hoffenberg, or the self-serving statis-tics presented in evidence through Hoffenberg, but whichwere allegedly obtained from Howard Schor, who was notpresented as a witness. The Company sought to retainTrans-Air's Minneapolis district manager, and he, like oth-ers, considered going with a competitor, although he ulti-mately stayed with the Company. However, the Companydid not seek or obtain his services at the expense of losingits own crew. In Minneapolis, the Company retained itsentire employee complement (as elsewhere) and hired onlya few of the Trans-Air personnel.Second, the key to retention or acquisition of Trans-Air'ssoutheastern business, to the extent that such retention de-pended on personnel below the level of top management.was not Robert Heney and his crew. Rather, the key wasTrans-Air's sales personnel, and in particular, Trans-AirNational Sales Manager Joe Kelly, who was based in At-lanta. In his testimony, Hoffenberg admitted that he knewthat Kelly was best suited to aid the Company in this re-gard, and that Kelly was responsible for much of Trans-Air's southeastern business. In this regard, the Companyfailed dismally. Kelly went with a competitor, together witha southeastern salesman, and took some of Trans-Air'sbusiness with him. Another key sales figure, Trans-Air Na-tional Accounts Sales Manager Jim Cherry (also based inAtlanta), remained with Arrow-Lifschultz until March,when he left (without going to the Company). AlthoughHerbert Bremer had a low regard for the Company's salesstaff, the Company retained that staff, while terminatingonly the unit personnel.In contrast, the evidence fails to indicate that Heney ob-tained or had any special influence with Trans-Air's cus-tomers. On the contrary, the evidence indicates that Heneywas at best a mediocre and at worst an incompetent man-ager, and that the Company knew this, or could have foundthis out (assuming that it made a difference to the Com-pany). Heney padded his staff with an assortment of rela-tives accumulated from his marriages. He created an excessof supervisory positions (for his relatives among others) tothe point where there were almost as many bosses as work-ers. Within a short time after the acquisition, Hoffenbergdirected Heney to reduce the number of supervisors. As aresult, the classifications of Carl Herrington and SusanDoyle were downgraded. Heney kept on driver-dockmanKen Ley, an incompetent employee, long after Heney's su-pervisors, Tony Chaffin, Sue Doyle, and Dewitt Floyd, hadrecommmended his termination or adversely evaluatedhim. Heney admitted that in March or April, after consul-tation with Hoffenberg and southeast Regional ManagerGlen Maddox, he terminated Ley because of his gross care-lessness." Needless to say, Ley was not replaced by any ofthe alleged discriminatees. Ley is a graphic illustration ofthe kind of selection process which took place in Atlanta.Needing a driver-dockman, the Company hired Ley, whowas known to be unqualified, yet it terminated John Mc-Collum., who had been appraised by Pshirer as a "hardworking, conscientious employee" only a few months ear-lier. Heney. by his own admission, cost Trans-Air some$4000 per month by relying exclusively on Trans-Air's driv-ers and equipment, rather than using owner-operators.Upon the acquisition, the Company promptly instituted itsexisting practice of using owner-operators. Heney also hada reputation of sending exaggerated reports of the amountsof freight moved by his facility, which earned him the well-known nickname of "Mr. Billion-Trillion." a name knowneven to Frank O'Rorke. In light of this fact, if no other, Ifind it incredible, as the Company suggests, that companyPresident Joseph Berg would have accepted, at face value.Heney's alleged claim that Atlanta was successful becauseit had trained personnel and a good sales force. Indeed,within a few months after the acquisition. the Companysent Heney out into the field to spend at least 2 days eachweek drumming up business. Increasingly, the everyday re-sponsibilities of running the facility devolved upon noneother than John Moore, who, the Company suggests. wasbusy stealing documents from the Company after NellaDunn was discharged.What Heney did have was a reputation as a union buster,and this was just what the Company wanted. In light ofHeney's modest qualifications, the Company needed to of-fer Heney nothing more than a pay raise (which it promisedhim) to insure that it would obtain his services. In fact, therecord is devoid of evidence that retention of the entireTrans-Air crew was necessary to insure Heney's vitallyneeded presence. Heney testified that he did not make re-tention of the entire group a condition of his going with theCompany, and Hoffenberg testified that he never gaveHeney a commitment that all of his personnel would havejobs. Heney testified that in the past, through previousmergers or acquisitions, he had assured the employees thatif they stuck with him, he would keep them together as agroup. However, Michael Turner testified that he had norecollection of Heney making such a promise. Heney's cor-roboration in this matter came from his relatives by mar-riage, Tony Chaffin and Carl Herrington. It may be thatHeney made promises of some sort of his wife or wives, butthis is not the basis for which hard-headed business deci-sions are made.The reasons offered by the Company for its selective re-tention of Kathy Lee and Susan Sinclair and the manner inwhich it offered employment to John Moore are also de-" Upon the acquisition the Company's Atlanta facility was placed In theCompany's newly constituted southeast region, which included Atlanta andCharlotte Instead of reporting to Pshirer in Pittsburgh as had O'Rorkel,Heney reported to Maddox in Charlotte. Hoffenberg continued to directlabor relations, and as indicated by Heney's testimony, he remained heavilyinvolved in personnel matters in Atlanta. The Company originally had con-templated a larger southeast region, headed by Joe Kelly. However, whenKelly opted fr a competitor, the Company scaled down its original plan.495 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmonstrably pretextual. Lee had little to recommend herother than her outspoken opposition to the Union and herwillingness to report to the Company on the lawful activi-ties of her fellow employees. Lee lacked a principal qualifi-cation for her position as customer service agent, namely,tact in dealing with people. Both Station Manager MikeFloyd and John Moore, whose leadership abilities are rec-ognized by the Company, had a low opinion of her per-formance. Floyd testified that he complained several timesto O'Rorke about Lee. Floyd told John Ashmore that Leewas not capable of doing her job, and that if he could havehis way he would terminate her, but that O'Rorke told himnot to mess with Lee. O'Rorke, in his testimony, suggestedthat all of this criticism simply reflected male resentment ofan employee who could not be counted on to share in heavyphysical work when needed. However, Sue Denison sharedthe views of her male counterparts. Denison testified thatLee was "vulgar mouthed, very loud, rude."Susan Sinclair was Nella Dunn's replacement and there-fore reliable from the Company's point of view. AlthoughHoffenberg and O'Rorke knew that Dunn had been dis-charged because of suspected union activity (or rather, forthis reason), the Company never considered her for the sec-retarial position which was allegedly specially needed atCollege Park. Indeed, the Company's intentional failure toconsider Dunn is tantamount to a second decision to dis-pense with her services, and is a principal factor linkingCase 10-CA-12941 with Case 10-CA-13436.The Company's handling of John Moore contrastedsharply with its handling of a similar situation involvingMoore less than a year earlier. In early 1977, prior to theUnion's organizational campaign, the Company wanted topromote Moore to international supervisor. Moore did notwant the position, feeling that supervisory personnel did notenjoy much job security at the Company. The Companywas most accommodating. Moore was given a substantialraise and increased responsibilities, but was not required toaccept a supervisory position. However, after June 1977,the situation had changed. Moore was an "ardent, self-pro-fessed union supporter," and therefore had to be kept out ofa potential or actual bargaining unit at all costs, even if theCompany had to suffer the loss of his ability and expertise.In sum, the Company, and specifically Martin Hoffen-berg, saw in the Trans-Air acquisition a golden opportunityto destroy the bargaining unit which had come into exis-tence in Atlanta. O'Rorke's statements to Melanders andHoffenberg's internal memoranda make clear that from thebeginning the Company intended to retain only Lee andSinclair, plus the supervisory and sales personnel. Moorewas later added, only out of desperate need for his services,but only if he could be kept out of the bargaining unit. Ifind that the Company terminated Ashmore, Rozier, Shep-herd, McCollum, and Moore because of their adherence tothe Union and to destroy the Union-represented bargainingunit, and thereby violated Section 8(a)(l) and (3) of theAct."3 As the Company arrived at its decision to terminate the discriminateeswell before the January 25 hearing, I find that their prospective (althoughnot actual) testimony at that hearing was not a decisive factor in their termi-nations. Therefore, I am recommending that the allegation that the Com-pany further violated Sec. 8(aX4) of the Act be dismissed.6. Alleged 8(a)(1) violations after the acquisition(a) ThreatsSue Denison testified that during the first week in March,Frank O'Rorke asked her if she was quitting her job. (Deni-son had previously told Bob Heney that she was unhappyin customer service and wanted a secretarial job). Denisontestified that during their conversation, O'Rorke said that"legally Heney could not hire anyone until the problemwith the Union was over with." At this point, Denisonquestioned why the Company had hired Greta Newsome todo part-time work. O'Rorke, in his testimony, denied thathe ever said that there would be no hiring until employeesceased their union activities. Between Denison andO'Rorke, I find Denison to be the more credible witness. Icredit Denison. In fact there was no legal impedimentwhich would preclude the Company from hiring new em-ployees, beyond the Company's outstanding and continuinglegal obligation to reinstate the discriminatees. It is evidentthat O'Rorke was simply attempting to intimidate the new-ly hired Trans-Air employees to discourage them from sup-porting the Union. I find that the Company, throughO'Rorke, threatened that there would be no hiring so longas the Union claimed to represent employees of Air Ex-press, and thereby violated Section 8(a)(1) of the Act.(b) The Region's investigationAs indicated, the charges in Case 1O-CA 13436 werefiled on February 13 and 14. Sue Denison testified thatabout March I (while the charges were under investiga-tion), Frank O'Rorke summoned all of the employees pre-sent, including Denison, to a meeting. According to Deni-son, O'Rorke told the assembled employees that one of"my" drivers had been approached by a Board agent.O'Rorke did not indicate that the driver was angry aboutthis. However, O'Rorke asserted that he considered this tobe an invasion of privacy, and that he was "here to adviseyou that you don't have to ask any questions or talk toanyone." O'Rorke added that he would hold another meet-ing with the night shift employees, and that he did not wantany of his employees "harassed." O'Rorke further statedthat the Company would advise the employees of their legalrights if they wanted it. Denison testified that O'Rorke didnot say that it was up to the employees as to whether theyshould talk to the Board agent.O'Rorke testified that on March 7, owner-operator JohnSoublis came to him excited. According to O'Rorke, Sou-blis complained that the Company gave the Board his nameand address. O'Rorke testified that he told Soublis that thiswas not true, and that he (O'Rorke), after consulting withcompany counsel, convened the meeting of employees. Sou-blis was not called to testify, although he was still drivingfor the Company at the time of this hearing and was there-fore presumably available as a witness. O'Rorke first testi-fied that Mike Floyd was present at this conversation, thentestified that he and Soublis were alone, and thereafter tes-tified that Floyd was nearby. Floyd, although a companywitness, was not questioned about the alleged conversation.O'Rorke further testified that he told the assembled em-ployees that the Company was not giving their names and496 AIR EXPRESS INTERNATIONAL4addresses to government officials, that "some" employeeshad been contacted, and that it was up to them to talk tothe government agent or instead. to seek advice from theCompany or Company counsel (which he offered to fur-nish). O'Rorke subsequently contradicted himself. He testi-fied that he told the employees that "an" employee (mean-ing owner-operator Soublis) had been contacted. O'Rorkefurther testified that no one other than Soublis complainedto him prior to the meeting, but that sometime after themeeting employee David Coker complained to O'Rorkethat the Board's field examiner had contacted him and thathe did not want to get involved. According to O'Rorke, heanswered that the Company did not give out any names.36O'Rorke was further contradicted by employee Paul Nor-ton, who was presented as a company witness. Coker testi-fied that he was present at the meeting of employees. How-ever, despite leading questions by company counsel, hetestified that he could not recall O'Rorke saying anythingabout names and addresses. Norton testified, in sum, thatO'Rorke told the assembled employees that an employeecomplained that he was contacted at night by the Board.that the employees did not have to answer questions with-out counsel, that it was up to them, and that the Companywould provide counsel to those who wanted it. AlthoughDavid Coker was presented as a company witness, theCompany conspicuously failed to question him about hisalleged complaint to O'Rorke, and consequently Coker didnot testify about that matter.The Company's conspicuous failure to produce JohnSoublis as a witness or to present testimony by Mike Floydand David Coker concerning the alleged complaints toO'Rorke, warrants the inference, and I so find. that hadtheir testimony been presented, it would have been adverseto the Company's interests. See, Martin Luther King, Sr.Nursing Center, 231 NLRB 15 (1977), at fn. 1.7 I do notcredit O'Rorke's uncorroborated, self-serving assertionsthat employees complained to him about the Board's inves-tigation, and that such complaints caused him to call ameeting of the employees. Rather, the inference is war-ranted, and I so find, that upon learning that the Board'sfield examiner was talking to employees, O'Rorke, actingupon the advice of Daniel Thompson, engaged in a calcu-lated attempt to discourage and intimidate the employeesfrom cooperating in the Board's investigation. In view ofthe contradictory testimony presented by the Companyconcerning the meeting, I credit Denison who, as heretoforeindicated, I have found to be a substantially credible wit-ness. O'Rorke's speech was coercive. O'Rorke made clearthat he was advising the employees not to cooperate in theinvestigation. Indeed, his speech, flavored with references to"invasion of privacy" and harassment of employees, consti-tuted a diatribe against the Board's investigation. HisX O'Rorke further testified that he told Floyd to speak to night shift em-ployees, but that Floyd never did, although O'Rorke personally spoke to oneof them (David Bowlden).1' In view of the Company's failure to present testimony by persons whoallegedly made the complaints or who were allegedly present when they weremade. I do not consider the testimony of Martin Hoffenberg about whatO'Rorke said at the March 7 negotiating session to be material corroborativeevidence. Rather, Hoffenberg's testimony amounts to little more than hear-say on hearsay.speech occurred against a background of unfair labor prac-tices and was unaccompanied by any assurance that therewould be no reprisal against employees who cooperated inthe investigation. I find that O'Rorke's statements. includ-ing the offer to furnish legal advice, constituted unlawfulinterference with the employees' right of free access to theBoard and an unlawful attempt to obstruct the Board's pro-cesses. Brant Chucking Grinder Company v N.L.R.B.. 389F.2d 565. 567 (2nd Cir. 1967), cert denied, 392 .S. 908: seealso, Florida Steel Corporation. 233 NL.RB 491 (1972), at fn.1: Certain-Teed Products Corporation, 147 NI.RB 1517.1519 21 (1964). Compare the "temperate" language uti-lized by the employer in N.I. R.B. v. J. It Mortell Co.. 440F.2d 842, 850 (1971). 1 find, as alleged in the complaint.that the Company violated Section 8(a)(1) of the Act bysoliciting its employees to refuse to give testimony to Boardagents. Because the credible evidence indicates thatO'Rorke did not receive any employee complaints aboutthe investigation, but instead sought to intimidate the em-ployees and thereby impede the investigation. I further findthat by telling his employees that one of "my" drivers hadbeen approached by a Board agent, and angrily denouncingsuch contact. O'Rorke sought to further intimidate the em-ployees by creating the impression of surveillance of theirunion activities. For this additional reason, the Compan)further violated Section 8(a)( I). as alleged in the complaint.D. The Alleged Unla/id Withdraswal of Recognition andRefisal To Bargain in Good Faith with the moion1. Contentions of the partiesThe General Counsel contends that at all times materialherein the Union was and still is the collective-bargainingrepresentative of the Compan,'s dockmen, drivers, andagents at its Atlanta facility (excluding sales personnel, con-fidential employees, professional employees, guards, andsupervisors as defined in the Act). whether that facility waslocated at East Point, as it was until February 10, or atCollege Park as it has been since that date. The GeneralCounsel contends that the Union is entitled to recognitionat the College Park location either by virtue of the Boardcertification (which refers to the East Point location), or byapplication of the principles of N.L.R.B. v. Gissel PackingCo., 395 U.S. 575, 613-615 (1969). The Company in thepresent reopened proceeding, belatedly concedes that theUnion was the certified collective-bargaining representa-tives of its East Point employees.'8However, the Companydenies that the Union represents its employees at CollegePark. The Company further argues that in view of thepending acquisition of Trans-Air, the Company was obli-gated to bargain with the Union only concerning the effectof the closing of its East Point facility upon the East Pointunit employees, and that it fulfilled this obligation. TheGeneral Counsel contends that the Company failed to meeteven this obligation. The General Counsel submits that the"' At the January 25 hearing. Company Consultant Thompson argued thatthe Board had not issued a certification. However, as a witness in the re-opened hearing. Thompson conceded that at a meeting betveen the partieson January 4, both the Union attorney and the company attorney advisedhim that the Board had, in fact, certified the Union.497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany unlawfully failed to comply with the Union's re-quests for a copy of the acquisition agreement with Trans-Air, and for a list of the names, job classifications, and datesof hire of the Trans-Air employees at C('ollege Park, andgenerally failed to bargain in good faith with the Union.The General Counsel further contends that the Companyviolated Section 8(a)(5) and (1) of the Act by failing andrefusing to recognize the Union as the representative of itsemployees at College Park on and after February 10.2. Meetings and Correspondence Between the Companyand the UnionFrom November 3, 1977, through May 8, 1978, there wasan exchange of correspondence between company counselJacobson and union counsel Frederick McLam, and theparties met on three occasions: January 4, February 9, andMarch 7. The operative facts concerning these contacts aresubstantially undisputed. On November 3, attorney Jacob-son sent a letter to the Union in which he noted the pendinglitigation concerning the certification. Jacobson informedthe Union that the Company had entered into a purchaseagreement with Trans-Air, and that the Company was con-sidering closing its East Point facility and relocating in alarger facility at the Trans-Air location. Jacobson statedthat without prejudice to his client's position, the Companywas offering to negotiate with the Union concerning impactof the probable closing on the East Point employees. Byletter of November 18 from attorney McLam, the Unionaccepted the Company's offer to meet. A meeting was setfor December 20, but rescheduled to January 4 at the re-quest of company counsel. This was the only time that theCompany requested a delay in meeting with the Union, andI am satisified on the basis of the evidence that the Com-pany was not dilatory in meeting with the Union.The parties met in Atlanta on January 4. Jacobson actedas spokesman for the Company, and he was accompaniedby Hoffenberg, Thompson, and O'Rorke. Attorney McLamacted as spokesman for the Union, and he was accompa-nied by union Secretary-Treasurer Albert Johnson andunion business agent Fred Thomas. Jacobson offered to dis-cuss the impact of the closing of the East Point terminal.Jacobson proposed that the Company would lay off all ofthe unit employees and hire Trans-Air employees to per-form their work. In fact, as heretofore found, the Companyalready had decided to retain Kathy Lee and never seri-ously considered doing otherwise. McLam asked how manynonsupervisory employees there were at Trans-Air.O'Rorke answered that there were about 15, excluding salespersonnel. As will be discussed, the figure was exaggeratedand misleading. Hoffenberg stated that the Company an-ticipated that the work previously done by 21 employees(i.e., the separate Company and Trans-Air personnel) couldbe done by 15.After receiving the Company's proposal, the union repre-sentatives caucused and emerged with a proposal to dove-tail the seniority of the Company and Trans-Air employees,i.e. to staff the Company's College Park facility by layingoff, to the extent necessary, employees of the firms from asingle list, in inverse order of their seniority. Jacobson saidthat the Company would take the Union's proposal underadvisement, but that the Company wanted to retain theTrans-Air staff intact, and dovetailing would be disruptive.The practical effect of the Union's proposal would havebeen retention of most or all of the Company's employees,including the union activists, because of their greater jobseniority. The Company knew this. Hoffenberg was in pos-session of a dovetailed seniority list, having obtained thepertinent Trans-Air personnel information from BobHeney, who had exchanged personnel information with histhen counterpart, Frank O'Rorke. (The Company did notbring such a list to any of negotiating sessions). There is nodirect evidence that the Union had information concerningthe names, job categories, or dates of hire of the Trans-Airpersonnel. However, the Union probably suspected that se-niority would work to its advantage, in view of the length ofservice of the union adherents (Rozier and Moore hadworked for the Company since 1963 and 1964 respectively)and the relatively short history of the Trans-Air operationin Atlanta. Indeed, Dan Thompson admitted that he andJacobson anticipated that the Union would propose hiringby seniority.McLam requested a seniority list of the East Point em-ployees, and the Company promised to furnish one. The listwas furnished by letter of January 17 from Jacobson toMcLam. McLam also requested a copy of the purchaseagreement between the Company and Trans-Air. Jacobsonanswered that the Company would take the request underadvisement, but he offered to give the Union copies of pub-licly released announcements concerning the acquisition.There was no discussion of the reasons for the Union's re-quest. Hoffenberg and Thompson testified, in sum, thatMcLam said that if the Company was closing down theEast Point facility, there would be no need to negotiate acontract. (Up to this point the Company had been contest-ing the certification, and consequently there had been nonegotiations between the parties concerning a contract thatwould cover East Point or any other location). Thompsontook written notes of the meeting, which purport to be acomplete summary of the discussions, but his notes do notreflect that McLam made the alleged statement. However,Albert Johnson, who testified for the General Counsel con-cerning the meetings, did not indicate that McLam did notmake the alleged statement, and was not called as a rebuttalwitness. Johnson did assert in his testimony that theUnion's dovetailing proposal constituted an implicit de-mand for recognition at College Park. I credit Hoffenbergin this regard, and find that McLam made the statementattributed to him. McLam's statement was understandable,considering the time and context in which the meeting tookplace. If the Company were permanently closing the EastPoint facility, opening a new and different facility, termi-nating all of its employees for nondiscriminatory reasons,and staffing the new facility with a different complement ofemployees, then the Union would have had no basis fordemanding a contract for College Park. However, as ofJanuary 4, the Union had no way of knowing that the Com-pany's representations were false. In particular, the Unionhad no knowledge of the arrangements between the Com-pany and Trans-Air, and could not have known that theCompany intended to discriminatorily terminate the Unionsupporters at East Point.498 AIR EXPRESS INTERNATIONALThe parties agreed to meet again, and they next met onFebruary 9. In the meantime, Jacobson sent a letter toMcLam, dated January 13, in which, in sum, the Companyrejected the Union's proposal to dovetail seniority, offeredJohn Moore a supervisory position, offered "C. Herrington"a position because of that person's experience in customerservice, and offered severance pay and health coverage for aperiod of time to the terminated employees. Jacobson en-closed a copy of a news release announcing the acquisitionand stated that he was checking on whether the purchaseagreement was a public document that McLam could re-view. The "C. Hernngton" referred to in Jacobson's letterwas Trans-Air's international supervisor. On January 17.Jacobson informed McLam that he meant to refer to KathyLee, and not Herrington. This was no compromise, as theCompany intended all along to retain Lee because of heropposition to the Union. Lee was also lowest in seniorityamong the company employees. By letter of January 23 toJacobson, McLam requested the Company to negotiate acontract.The parties met in Atlanta on February 9. Jacobson andThompson were present for the Company, and AlbertJohnson, Fred Thomas, and employee Marlin Rozier werepresent for the Union. Hoffenberg was in Stamford, await-ing imminent CAB approval of the acquisition, andO'Rorke was stranded in Boston because of a snowstorm.The parties maintained their previously stated positionsconcerning the impact of acquisition. The Union submitteda proposed contract, and the parties proceeded to discuss itsprovisions. The Company agreed to a recognition clausewhich referred to the East Point location, but declined toagree that the contract would be binding on the Company's"successors." The parties next took up article 2 of the pro-posed contract, captioned "Union security and check-off,"and agreed on the language of a no-discrimination clause.Their discussions were interrupted by a telephone call tothe company representatives, who were informed that CABhad approved the acquisition of Trans-Air. At this point, atthe Union's suggestion, the meeting was terminated, andthe parties agreed to meet again on March 1. That meetingwas later reset for March 7, because of a death in Johnson'sfamily.By mailgram dated February 10, Jacobson notified theUnion that the Company had closed its East Point facilityand began "substantially expanded operations" at the for-mer Trans-Air location. Jacobson proposed to negotiate theimpact of the closing on the unit employees at the meetingthen scheduled for March .By letter dated February 11,Jacobson elaborated on his mailgram. Jacobson assertedthat the Company would continue to recognize the Unionas representative of the employees who worked at EastPoint, but did not recognize the Union for the new locationbecause it was not covered by the certification and wassubstantially larger and different from East Point. Jacobsonadhered t9 the proposals that were set forth in his previouscorrespondence.The parties' next and final meeting was in Atlanta onMarch 7. By this time the Union had filed its charges inCase 10-CA 13436, and they were being investigated bythe Board's Regional Office. Present at the meeting wereJacobson, Hoffenberg, and O'Rorke for the Company, andJohnson. Thomas and Rozier for the Union. Ihe Unionadhered to its previously stated proposal, and the Companyadhered to its position, but with modification in the case ofJohn Moore. The Company extended until March 10, thetime within which Moore could accept the position as inter-national supervisory The Company also proposed sever-ance pay and temporarN continuation of health benefits forMoore (along with the other terminated employees) even ifhe declined the offer of a supervisory position. Jacobsonfurther stated that the Company would favlrably considertaking Moore as a rank-and-file employee if the Unionwould make such a proposal."' The Union did not makesuch a proposal. The C(ompany gave the Union a copy ofthe CAB order approving the merger (which the Union hadnot requested), but failed to furnish a copy of the acquisi-tion agreement that it had requested. The Union requestedthat the C'ompany consider using the terminated employeesbefore hiring casual help. Jacobson responded that theC(ompany would favorablN consider this request if theUnion agreed to the Companm's position. The Union re-quested a Trans-Air senorits list, and Jacobson said that hewould take the request under advisement. Albert Johnsonsaid that he would contact Jacobson for another meeting.He did not, and there were no further meetings.The remaining contacts between the parties ere by cor-respondence emanating from their attornexs. B letterdated March 15 to Jacobson, McL.am renewed his requesttbr a copy of the acquisition agreement. B letter datedMarch 22 to Albert Johnson, Jacobson requested the Unionto respond to the modifications of its position which werestated at the March 7 meeting. With respect to Moore, Ja-cobson stated that the Company could revise its offer down-ward if supervisory status was an impediment to Moore'sacceptance of the position. By this time, Moore already hadreturned to the Company as a supervisor. In an_ event, Iagree with the Union that at no time did the Company offerto take back Moore as a rank-and-file employee. Rather, atthe March 7 meeting and in Jacobson's letter, the Companysimply invited the Union to make such a proposal. Becausethe Union was proposing dovetailed seniority, and sinceMoore was not even the senior employee. the Companythen reasonably could have viewed a union proposal con-cerning Moore as an abandonment of the Union's position.and possibly, an abandonment of any claim that other dis-chargees be reinstated. In these circumstances, it is under-standable that the Union did not acquiesce in the Compa-ny's suggestion.Jacobson refused to furnish the Union with a copy of theacquisition agreement, saying that relevancy was notshown, and that the CAB decision, which he had given tothe Union on March 7. set forth the arrangements betweenthe Company and Trans-Air in detail. However. Jacobsonenclosed a document which purported to be a seniority listof Trans-Air employees, with names deleted. and employ-ees identified only by a code letter, date of hire, and classi-' As indicated. Moore accepted the offer on March 10. In the meantime.the Company hired Bob Warren, and he and Carl Herrington shared theresponsibilities of an international supervisor A.ter Mooire returned to workfIr the Company. the Compan) transferred Warren to (Charloute.*0 This finding is based on the credited testimony oi Itfienherg Jacobsonessentially restated this position in suhsequent letter499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfication. Jacobson claimed that the Union had not shownrelevance of actual names. The list is here reprinted in full.In addition I have inserted my findings in brackets, basedon the record evidence of the probable identities of the per-sonnel referred to in Jacobson's list (no company witnessever specifically identified the employees referred to in thatlist):Rank-and-File Seniority List for Trans-Air Freight Systems, Inc. ImmediatelyPrior to Effective Date of AEIAcquisitionCodeLetter6/19/72 Empl. A[Carl Herrington]7/19/73 Empl. B[Tony Chaffin]9/24/73 Empl. C[Sue Doyle]1/17/75 Empl. D[Sue Denison]2/4/76 Empl. E[DeWitt Floyd]9/8/76 Empl. F[David Coker]4/26/77 Empl. G[Mike Turner]6/16/77 Empl. H[Ken Ley]7/14/77 Empl. I[Pam Chidester](Maternity Leave)8/1/77 Empl. J[Terry Bowlden]Classi-ficationIntl. AgentDomnesticOperationsNight ShiftSupervisorCustomer ServiceRepresentativeAgentDriverDriverDriverClericalIntl. AgentIn addition, two Trans-Air driversresigned their positions and becameowner-operators for AEI effective on orabout February 10, 1978. [John Soublisand Alan Carter.]This was the only information that the Company fur-nished in response to the Union's request for a seniority listof Trans-Air employees. On the basis of the record in thiscase, it is evident that the list was inaccurate in severalrespects, although the Union had no way of knowing this atthe time it received Jacobson's letter. For example, the listdoes not account for Paul Norton, who began his employ-ment on April 21, 1976. Apart from the question of supervi-sory status under the Act, Herrington, Chaffin, Floyd, andDolye had the title of supervisor or manager. In view of therecent history of acquisitions and mergers which preceededthe Trans-Air facility at College Fark, some of the allegeddates of hire were at least open to question.By letters to Jacobson. of April 6 and May 5, 1978, unionattorney McLam stated that the Union had not waived itsright to represent the employees at College Park and re-quested negotiations for a contract covering College Parkand the former East Point employees. By letters of April 12and May 8, 1978, Jacobson, in sum, rejected the Union'sdemand. Jacobson stated that the Company would discussthe impact of the closing, but would not recognize theUnion for College Park. and that the Union had previouslysaid that it did not represent the employees at College Park.These were the last communications between the parties.Reinstatement of the discriminatees was not a bargain-able issue. Because the Company violated Section 8(a)(1)and (3) of the Act by terminating them, the Company had acontinuing obligation to offer them immediate and full rein-statement to their former positions. The Company's failureto do so constituted a continuing violation of Section8(a)(1) and (3). Therefore, it is unnecessary to determinewhether the Company further violated Section 8(a)(5) ofthe Act by failing and refusing to retain them, and there-after failing and refusing to offer them reinstatementthrough the Union, their certified bargaining representative.Since the discriminatees were terminated in violation ofSection 8(aXI) and (3), it is also unnecessary to consider theGeneral Counsel's alternative argument that they would beentitled to reinstatement and backpay as a remedy for theCompany's alleged refusal to bargain in good faith over theeffects of the transfer of its facility from East Point to Col-lege Park.Putting aside the Company's obligation to reinstate thediscriminatees, and putting aside for the moment the ques-tion of whether the Union represented the employees atCollege Park on and after February 10, the evidence indi-cates that the Company, on and after January 4, failed andrefused to bargain in good faith over the effects of the trans-fer of its facility from East Point. From beginning to end,the Company misrepresented its position and the pertinentfacts. The Company proposed to terminate all of the EastPoint employees, when, in fact, it intended all along to re-tain Kathy Lee. The Company misrepresented the numberof Trans-Air employees and belatedly furnished false andincomplete information concerning the names, classifica-tions, and dates of hire of the former Trans-Air employees.The Company falsely represented to the Union that it wasclosing its East Point facility and opening a new one, when,in fact, it was simply moving its existing facility from onelocation to another.The acquisition agreement between the Company andTrans-Air lay at the heart of the matters under discussionbetween the Company and the Union, which matters eventhe Company concedes it was obligated to negotiate. Rele-vancy was self-evident and did not have to be spelled out inhaec verba by the Union. The provisions of the agreementwere actually or potentially relevant to the nature of thechanges which would take place upon acquisition, towhether or not the Company and Trans-Air were co-em-ployers, to whether College Park would be a continuationof the East Point facility, and to what, if any, obligationsDateofHire500 AIR EXPRESS INTERNATIONALthe Company or Trans-Air bore or had undertaken towardthe personnel of both employers, e.g. respecting job senior-ity or benefits. Neither press releases nor the CAB orderallowing the acquisition (technically, an order exemptingthe acquisition from the requirements of Section 408(a)(5)of the Federal Aviation Act of 1958, as amended) were anadequate substitute. These documents merely summarizedthe terms of the acquisition agreement, and the CAB orderwas not even available to the Union until after the acquisi-tion took place. Indeed, it is questionable whether theUnion has ever seen the complete acquisition agreement.Although a document purporting to be the agreement wasentered in evidence at my direction as Judge's Exhibit 2, thedocument contains references to exhibits "annexed hereto,"but which are not so annexed. Martin Hoffenberg testifiedthat Judge's Exhibit I is a complete copy of the acquisitionagreement as it existed on October 19, and that the exhibitsin question were prepared later and were included in theclosing binder. For the purpose of a remedial order, there isno assurance that the Union has, in fact, received a com-plete copy of the acquisition agreement as it existed onJanuary 4, when the Union made its demand. The acquisi-tion agreement was relevant to a mandatory subject of bar-gaining and was not privileged from disclosure to the Unionby any rule of law; indeed, the Company never invoked anyasserted privilege. Rather, the Company simply rested onits erroneous position that the Union failed to demonstraterelevancy. Therefore the Company, on and after January 4,violated Section 8(a)(5) and (1) of the Act by failing andrefusing to promptly furnish the Union with a copy of theacquisition agreement. As there is no assurance that theCompany has ever furnished the Union with a true andcomplete copy of the agreement, an order directing theCompany to do so is warranted.I further find that as part of its unlawful failure and re-fusal to bargain in good faith with the Union, the Companyviolated Section 8(a)(5) and (1) of the Act by failing andrefusing to furnish the Union with an accurate and com-plete list of the names, classifications, and dates of hire ofthe Trans-Air employees. The Company did not disputethat the classifications and dates of hire were relevant to thematters under discussion with the Union, i.e. impact of clos-ing of the Trans-Air facility. However, without the names,the Union had no way of checking on the accuracy of theinformation presented by Attorney Jacobson. As indicated,the information furnished was, in fact, inaccurate. In viewof the Company's demonstrated tendency to misrepresentjob classifications and functions to weaken the Union's po-sition, the inference is warranted that the Company inten-tionally misrepresented the classifications of Herrington,Chaffin, and DeWitt Floyd. Moreover, the Company hadno legitimate reason to conceal the identity of the Trans-Airemployees. Rather, the Company's overall pattern of con-duct suggests that it was concerned primarily with inhibit-ing contact between the Union and those employees. There-fore, the Union was and is entitled to the requestedinformation. Of course, if the Union was the collective-bar-gaining representative at College Park on and after Febru-ary 10, then there could be no question that the Unionwould be entitled to the names of the employees at thatfacility.3. Alleged status of the Union as bargainingrepresentative at College Park.I find that the Union made a timely demand for recogni-tion at the College Park facility and did not knowinglywaive its rights in this regard. When the Union learned, orhad reasonable cause to believe, that the Company trans-ferred its existing facility from East Point to College Parkand discriminatorily discharged the Union supporters, theUnion invoked its representational rights. Prior to February10, the Union did not know these facts, and therefore couldnot have knowingly waived its rights. Moreover, if theBoard certification were applicable to College Park, no de-mand would have been necessary because the Union wouldhave continued as bargaining representative by virtue of thecertification itself.There remains the question of whether the Union was thecollective-bargaining representative at College Park on andafter February 10, either by virtue of the certification orpursuant to the doctrine of N.L. R.B. v. Gissel Packing Co.,supra. Preliminary to answering this question, it is neces-sary: (I) to determine the composition of an appropriateunit at College Park, as defined by the language of the cer-tification which refers to East Point; and (2) to identify thepersonnel who were actually working at College Park onFebruary 10. The present case involves employees whowere terminated discriminatorily. Therefore, considerationof unit composition begins with the rule that discriminateesare "by operation of law" the employees of the employer.and therefore deemed to be included in the bargaining unit.Houston Distribution Services, Inc. and Southwest Ware-house Service, 227 NLRB 960, 968 (1977), enfd. 573 F.2d260, 266-267 (5th Cir. 1978); see also, N.L.R.B. v. FabsteelCompany of Louisiana, 587 F.2d 689, 694 (5th Cir. 1979). Asheretofore found, except for the discrimination againstthem, the Company would have retained all of the discrim-inatees. Corollary to this rule is the further principle that indetermining unit composition for the purpose of determin-ing a union's representative status, employees who werehired to replace the discriminatees are not counted. SeeFabsteel, supra.4"The certified unit does not exclude office clericals, butdoes exclude confidential employees. At the time of her dis-charge, Nella Ree Dunn was a secretary, but was not aconfidential employee. However, Dunn was excluded fromthe unit, by stipulation of the Company and the Union, onthe basis of the Company's false and discriminatorily moti-vated representation that she was O'Rorke's confidentialsecretary. In the absence of any violation of law or policy,the Board customarily finds stipulated or agreed upon unitsappropriate. (Bernhard-Altmann Texas Corporation, 12241 Fabsteel, unlike the present case, involved unfair labor practice strikersand their replacements. However, the policy enunciated in Fabsteel isequally applicable to discriminatonly discharged employees and their re-placements. If the evidence indicates that certain employees probably wouldnot have been hired except for the Company's unlawful conduct, then count-ing such employees as indicative of the Union's lack of majority status wouldbe tantamount to rewarding the Company for such conduct. Compare.N L.R.B. v. Frick Company, 423 F.2d 1327, 1334 (3d Cir, 1970), cited withapproval in Fabsteel, supra at 694; see also, J. R. Sousa & Sons, Inc., 210NLRB 982 (1974).501 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNLRB 1289, 1291., fn. 4 (1959), affd. 366 U.S. 731, 735(1961). However, the Board has broad discretion, in fur-therance of its authority to protect the self-determinationrights of employees, to modify or set aside consent agree-ments in representation cases. See, Uveda v. Brooks, 365F.2d 326 (6th Cir. 1966); see also, Mark J. Gerry d/b/aDove Manufacturing Company, 128 NLRB 778 (1960). Ex-clusion of Dunn from the bargaining unit would unjustlydeprive Dunn of her self-determination rights, and there-fore would contravene the policies of the Act. Since Dunnwas entitled to be included in the unit by reason of her job,and was discriminatorily discharged, I find that by opera-tion of law, she was an employee in the certified unit, andwas an employee in the unit at College Park on and afterFebruary 10. Because Susan Sinclair was Dunn's replace-ment, she cannot be counted in determining the union'srepresentative status. I further find that at no time materialherein did either Dunn or Sinclair perform work whichwould warrant their being classified as confidential employ-ees under Board law. Sinclair continued to perform sub-stantially the same work as Dunn. She performed account-ing and secretarial work (basically accounting, according toHeney), and also did billing and customer service typework. On and after February 10, she performed most of hersecretarial work for Heney, and also did some secretarialwork for O'Rorke. Under Board law, "confidential employ-ees" are "persons who assist and act in a confidential capac-ity to persons who formulate, determine and effectuatemanagement policies in the field of labor relations" [empha-sis in original]. The B. F. Goodrich Company, 115 NLRB722, 724-725 (1956). Mere access to confidential data doesnot qualify one as a confidential employee. Ohio State Le-gal Services Association, 239 NLRB 594, 598-599 (1978).Within the Company's organizational structure, MartinHoffenberg formulated and determined the Company's la-bor relations policies. Frank O'Rorke and his successor BobHeney were simply district managers who carried out thatpolicy. Moreover, neither Dunn nor Sinclair acted in a con-fidential capacity to the district manager. They typed andwrote letters for the district manager, and opened his mail,thereby having access to material which might be consid-ered confidential (principally customer information). How-ever, this did not qualify them as confidential employeesunder Board law.The remaining discriminatees (Ashmore, Rozier, Shep-herd, McCollum, and Moore), were, by operation of law,employees of the Company at College Park on and afterFebruary 10, and employees in the unit (as they were priorto February 10). Except for the discrimination against him,Moore would have remained a nonsupervisory employee(as he requested) and therefore by operation of law he stoodin the same position as the other discriminatees.As of February 10, Robert Heney was district manager atCollege Park, and Mike Floyd was station manager, as hehad been at East Point. Both were and are supervisorswithin the meaning of the Act, and therefore outside of theunit. Frank O'Rorke, who became regional sales manager,also continued to occupy a supervisory position. Kathy Leewas the only East Point unit employee still at work. Exceptfor the Company's discriminatory conduct, the inference iswarranted that the Company would have retained all of itspersonnel, as it did elsewhere. Therefore, Lee continued tobe in the unit.The Company also hired the following former Trans-Airpersonnel, who continued to perform nonsales work at Col-lege Park on and after February 10: Tony Chaffin, SusanDoyle, DeWitt Floyd, Carl Herrington. Susan Denison,Terry Bowlden, David Coker, Ken Ley, Michael Turner,and Paul Norton. The first four each had the title of super-visor or manager. Whether they were supervisors within themeaning of the Act will be discussed, infra. In his testi-mony, Heney admitted that, with the exception of the lastnamed six employees, all of the former Trans-Air personnelwere either supervisory or sales personnel. Alan Carter andJohn Soublis, who were employed as drivers for Trans-Air,resigned their jobs on February 9. The next day they be-came owner-operators, performing services for the Com-pany. Oliver Hall, who had been an owner-operator priorto February 10, continued to perform delivery and dockservices for the Company in that capacity. Hall employedseveral helpers, including John McCollum. Neither theGeneral Counsel nor the Company contends that theowner-operators of their helpers were or are employees ofthe Company. Therefore it must be presumed that theowner-operators were what they purported to be, i.e., in-dependent contractors. Consequently, they and their help-ers were outside of the unit. Other personnel identified asworking at College Park on and after February 10 wereeither supervisory or sales personnel, or employees of Ar-row-Lifschultz (which temporarily continued its operationsat East Point after February 9), or fell into more than oneof these categories. Susan Ward, a former employee ofTrans-Air, was sales manager. Marilyn Francis, who re-mained with the Company, was a sales person who hadalways been outside of the bargaining unit. Ann Burgesswas secretary to Jim Cherry, and both were employed byArrow-Lifschultz on and after February 10. Secretary BettyWebster and driver Charlie Smith, whose names appear ona list of College Park personnel prepared by Bob Heney asof December 6, were identified by Heney as employees ofArrow-Lifschultz.Pamela Chidester was secretary to Trans-Air NationalSales Manager Joe Kelly, who, as indicated, never wentwith the Company. In December 1977, she went on mater-nity leave. Heney's list indicates that Chestene Massey wasemployed by the Company on December 6, but his list doesnot refer to Chidester. Heney testified that Massey washired as a temporary replacement for Chidester. As of Feb-ruary 9, Massey was no longer working for Trans-Air, andshe never worked for the Company. On April 3, 1978, theCompany hired Pam Chidester, and she thereafter per-formed secretarial, accounting, and some customer servicework. The Company contends that Chidester should beconsidered as being on maternity leave on and after Febru-ary 10, and therefore would have to be included in anydetermination of a bargaining unit. I disagree. As of Febru-ary 10, Chidester was out of a job. As previously found, theCompany never agreed to retain Trans-Air's employees asits own employees and was adamant in this regard. FormerTrans-Air employees did not become Company employeesuntil they actually were hired by the Company. The evi-dence does not indicate that the Company gave any noticeto Chidester prior to April 3, 1978, that she would be work-502 AIR EXPRESS INTERNATIONAL.ing for the Company. Therefore, Chidester cannot be con-sidered as having been in the unit as of February 10, not-withstanding the Company's self-serving assertion in itspersonnel records (as of April 3, 1978) that Chidester was"returning from maternity leave."The General Counsel contends that day operations man-ager (or supervisor) Anthony Chaffin, Night Shift Supervi-sor Susan Doyle, Mid-shift (evening) Supervisor DeWittFloyd, and international supervisor Carl Herrington, wereat all times material herein supervisors within the meaningof Section 2(11) of the Act, and therefore outside of anybargaining unit. The indicated titles were those used byTrans-Air and which the Company continued to use untilsometime after February 10, when Martin Hoffenberg con-cluded that the station had too many supervisors. RegionalManager Glen Maddox then directed Bob Heney to down-grade Herrington and Doyle to the position of lead agent.The titles of supervisor or manager are indicative of theresponsibilities of the four individuals in question, althoughnot conclusive evidence in this regard. Supervisors and salespersonnel were paid bi-weekly, whereas the other personnelwere paid weekly. Supervisors were usually salaried; how-ever, at least some nonsupervisory personnel were also onsalary, and Tony Chaffin, although a supervisor, receivedan hourly wage. When Frank O'Rorke came to speak to theTrans-Air personnel in January 1978, he conducted onemeeting for the supervisors and sales personnel and a sepa-rate meeting for the rank-and-file personnel. Robert Heneytestified that any "supervisor" could tell the employees onhis or her shift what to do, and did, that the employees wereexpected to follow their instructions, and that if the em-ployees did not, they could receive anything from a warningto termination. Heney testified that the judgment as to whatdiscipline shold be imposed was normally up to him, butthat Doyle could impose discipline because she was theonly supervisor at the station during the night shift.As an adverse witness for the General Counsel, RobertHeney testified that Chaffin had authority to hire and fireemployees, but never exercised that authority. Subse-quently, as a company witness, Heney backed away fromthis admission. Heney testified that Chaffin did not haveauthority to hire and fire employees, or to recommend dis-charge, and that although Chaffin made such recommenda-tions, he (Heney) did not follow his advice. I find Heney'sinitial admissions to be a more reliable indication of thetruth that his later testimony, which was given after com-pany counsel had an opportunity to appraise Heney of thesignificance of his testimony. Therefore, I do not creditHeney's later testimony, nor do I credit Chaffin's disclaimerof authority in his testimony. I find that Chaffin did, in fact.have authority to hire and fire employees. Employee DavidCoker, who was a company witness, testified that Chaffinwas in charge of the facility during the day. Employee Mi-chael Turner testified that Chaffin, like Heney, gave bothverbal and typewritten instructions, the latter being postedon a bulletin board. Heney testified that Chaffin was incharge during the day when Heney was absent. In sum,Chaffin shouldered much of the responsibility which JohnMoore later assumed after his return to the Company.Heney testified that Chaffin did not schedule employees'shifts or transfer employees between jobs or shifts. How-ever, Michael Turner testified that Chaffin oversaw domes-tic operations during the da\. In ;lis testimony, C'haffin ad-mitted that he would expedite freight shipments, dispatchand direct drivers, check that everything was functioningsmoothly, answer employee questions, see that maintenancework was done, and see that shipments were picked up anddelivered. I find that Chaffin had authority to, and did re-sponsibly direct, employees in their work, that his responsi-bilities involved the use of independent judgment, and thathe had authority in the interest of the Compan to hire andfire employees and to effectively recommend discipline, in-cluding discharge. I find that at all times material herein.Chaffin was and is a supervisor within the meaning of Sec-tion 2( 1) of the Act, and therefore could not be included inan appropriate bargaining unit.As an adverse witness for the General Counsel, RobertHeney testified that Susan Doyle had authority to hire andfire employees. As a company witness, Heney again backeddown on his testimony. He testified that Doyle did not havethe right to hire employees. However, Heney admitted thatDoyle had authority to recommend discharge and to dis-charge employees on the night shift because there was noone else present at the facility with such authority. HeneNtestified that Doyle worked with three or four employees.Heney admitted that Doyle was responsible for seeing thatemployees performed their work. On the basis of Heney'stestimony and the admissions contained therein concerningsupervisors in general and Doyle in particular, I find thatDoyle was a supervisor within the meaning of the Act as ofFebruary 10, and therefore could not be included in a bar-gaining unit. However, the Company contends with respectto Doyle and other personnel, that in considering the com-position of a bargaining unit, I should take into consider-ation personnel changes which took place after February10. I find this argument without merit. If the Union was thecertified bargaining representative at College Park on Feb-ruary 10, then it enjoyed the benefit of a conclusive pre-sumption of representative status after that date. Absentunusual circumstances, a labor organization is entitled tothe benefit of a conclusive presumption of majority statusfor a I-year period following its certification in a Board-conducted election. Ray Brooks v. N.L.R.B., 348 U.S. 96(1954). In the present case, the Union won an election onJuly 28, and was certified on December 14. Moreover, theI-year period has not even begun to run. The Company didnot even recognize the Union at East Point until January 4.Thereafter, the Company refused to bargain in good faithwith the Union and refused to recognize the Union as bar-gaining representative for College Park. Therefore, assum-ing that the Union was the certified representative at Col-lege Park on February 10, it never received the benefit ofthe conclusive presumption of majority status. No unusualcircumstances occurred after February 10 which would op-erate to nullify the presumption. As will be discussed, theCompany maintained substantially the same size employeecomplement which it had on that date. Some employees left(e.g. Denison and Lay), and others were hired (e.g. Chides-ter). Carl Herrington and Susan Doyle were reclassifiedfrom supervisor to lead agent, but these were not the kindof changes which overcome the presumption. Rav Brooks.supra, 348 U.S. at 98-99. Therefore, I find that all times503 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaterial herein, Doyle was outside of an appropriate bar-gaining unit.As an adverse witness for the General Counsel, RobertHeney testified (after an overnight break) that DeWittFloyd did not have the authority to hire and fire employees.Heney testified that Floyd had been a station manager forTrans-Air in another city and transferred into Atlanta asstation manager. However, in July 1977, after it becameapparent that he could not handle a station as large asAtlanta, he was demoted to supervisor. Heney testified thatat that time he lost his authority to hire and fire employees.The College Park facility had no station manager untilMike Floyd took over on February 10. DeWitt Floyd wasmid-shift supervisor and normally worked from 2 or 3 p.m.until midnight. Sometime after February 10, he was put incharge of the night shift. Heney testified that DeWitt Floydhad authoriy to direct the work of the employees withwhom he worked. The mid-shift partially overlapped theday and night shifts. However, for much of the evening,DeWitt Floyd would normally have been the only supervi-sor at the facility. The inference is warranted that Floydhad the same authority on his shift that Chaffin had on theday shift and Doyle on the night shift. I find that DeWittFloyd is and was at all times a supervisor within the mean-ing of the Act.Robert Heney testified that Carl Herrington did not haveauthority to hire or fire employees, or to recommend suchaction. Heney and Mike Turner testified that Herringtonwas international supervisor. However, his identity as a su-pervisor was not widely known. Sue Denison testified thatshe understood him to be an international agent. Trans-Airdid not do much international shipping. In the afternoons,when most international work is done, Herrington workedwith Terry Bowlden, who performed both international anddomestic work. However, Herrington personally did mostof the international work. Herrington's relationship toBowlden was that of a more experienced employee to a lessexperienced employee. They both did the same work, andHerrington instructed Bowlden how to perform the work.Herrington was not able to take charge of the Company'sinternational operations. After February 10, the Companybrought in Bob Warren. Apparently in deference to Her-rington's sensibilities, they nominally functioned as co-su-pervisors over Bowlden. After John Moore returned to theCompany, Moore was put in charge of international opera-tions, and Warren was transferred out of Atlanta. I findthat Herrington was not a supervisor within the meaning ofthe Act. Herrington's job substantially consisted of unitwork. The fact that he was Heney's stepson did not deprivehim of a community of interest with his fellow employees.Tops Club, Inc., 238 NLRB 928, 929 (1978). Therefore, Her-rington cannot be excluded from an appropriate unit onthese grounds.In sum, I find that Chaffin, Doyle, and DeWitt Floydwere supervisors within the meaning of the Act, and there-fore outside of an appropriate bargaining unit. Trans-Airhad an excessive number of supervisors, and on and afterFebruary 10, the Company also had a disproportionate ra-tio of supervisors to rank-and-file employees. However, thatfact does not preclude supervisory status under the Act, if,in fact, the statutory criteria are present. In the cases ofChaffin, Doyle, and Floyd, such criteria were present.As of February 10, the Company had an actual personnelcomplement at East Point which numbered 14, exclusive ofsales personnel. Three had been with the Company (MikeFloyd, Sinclair, and Lee), and eleven (Heney, Chaffin,Doyle, DeWitt Floyd, Herrington, Denison, Bowlden, Co-ker, Ley, Turner, and Norton) were former Trans-Air per-sonnel. The Company also sought to retain John Moore asa supervisor, and in the interim, hired Bob Warren as inter-national supervisor. This size complement, i.e., fifteennonsales personnel, was wholly consistent with the Compa-ny's plans and policies. Following the acquisition agree-ment the Company planned a "manning scale," i.e. maxi-mum number of employees at College Park, which wouldconsist of a total of 15 personnel, exclusive of sales person-nel. Eleven were to be former Trans-Air personnel, andfour Company personnel would be retained. The Companyadhered to this plan and retained Mike Floyd, Susan Sin-clair, Kathy Lee, and John Moore, with the addition ofHeney and his staff of 10. As indicated, the Company toldthe Union at their January 4 meeting that it intended to useonly 15 employees to perform the work previously done by21 employees. After February 10, the Company adhered tothe manning scale which took effect on that date (includingthe addition of Bob Warren, who temporarily replacedMoore). Thus, after Heney hired Greta Newsome as a tem-porary helper, Hoffenberg instructed him to terminate herbecause the station had too many employees. In sum, theevidence indicates that the Company would not havemanned the College Park facility with more than 15 person-nel, including the district manager and the station manager.As previously discussed, the inference is warranted that ifthe Company had acted in a nondiscriminatory manner, itwould have staffed the College Park facility with the districtmanager (Heney), the East Point personnel, exclusive ofO'Rorke (Mike Floyd, the six discriminatees and KathyLee) together with a sufficient number of former Trans-Airpersonnel to bring the station up to its manning scale. Thenumber would have been six. The inference is further war-ranted that the Company would have hired the four indi-viduals designated as supervisors, since their titles and re-sponsibilities indicated that they had greater responsibility,ability, and expertise than the nonsupervisory personnel.Additionally, they, together with Sue Denison, had moreseniority than the other Trans-Air personnel. As indicated,Heney testified, in sum, that he indicated to Denison thatseniority would be followed in hiring the Trans-Air employ-ees. I: is further likely that in deference to Heney, the Com-pany would have hired Herrington and Chaffin, who werehis relatives. In view of Denison's seniority, and the Com-pany's professed need for two customer service agents, theCompany probably also would have hired Denison. To fillthe remaining slot within its manning scale, the Companyprobably would have hired one of the Trans-Air driver-dockmen to perform such work, in addition to retainingJames McCollum.42The remaining four former Trans-Air42 Trans-Air had several employees designated as dnver-dockmen, and theincreased loading capacity at College Park indicates that the Company an-ticipated more work of this type. However, the Company, unlike Trans-Air,504 AIR EXPRESS INTERNATIONALemployees must be considered as replacements for Ash-more, Rozier, Shepherd, and McCollum. and cannot beconsidered in determining the composition of the unit onFebruary 10. Since the discriminatees were at least as com-petent as the former Trans-Air personnel (and in at leastsome instances, demonstrably more so), the inference iswarranted that had the Company acted in a nondiscrimina-tory manner: there would have been no reason for theCompany to raise its manning scale of 15. Therefore, absentthe Company's unlawful conduct, the College Park facility.as of February 10, would have consisted of five supervisors.as that term is defined in the Act, the seven employees whowere in the bargaining unit at East Point, and three formerTrans-Air employees. In terms of the certification, the lastten comprised a bargaining unit at College Park.In sum, absent the discriminatory conduct, the size andcomposition of the unit at College Park would not have"fluctuated radically" from that at East Point. See RlBrooks, supra, 348 U.S. at 99. The seven unit employeeswould have been retained, with the addition of three nonsu-pervisory Trans-Air personnel, to accommodate the antici-pated increase in volume of business. This would have beenmore nearly consistent with the staffing pattern followed bythe Company throughout the country (e.g. in Minneapolis,which because of its profitability was presumably compara-ble to Atlanta), the only exception being San Francisco,where the Company retained its own staff and also hiredthe entire Trans-Air staff. This modest increase in Atlantadid not constitute the kind of change which would haveradically altered the composition of the certified unit. Asheretofore found, the College Park facility constituted acontinuation of the East Point operation. Both were locatedin the same area, serving the Company's customers throughthe same airport, functioning in the same manner, and per-forming the same work with the same categories of em-ployee personnel. Absent the discriminatory conduct, theCompany would have continued its operation with substan-tially the same complement of employees. I find that onand after February 10, the certification covered the employ-ees at College Park. Therefore, since February 10, the Com-pany has been and is the certified collective-bargaining rep-resentative of the employees at College Park, as that unit iswas highly flexible when it came to driving and dock work. The Companyutilized its own practice of using owner-operators, and it did so on a largerscale than it had done before. The Company also utilized all of its employees(at least the male ones) to perform all facets of its operations, includingloading and unloading and followed this practice both before and after theacquisition. Thus, the Company assigned the former Trans-Air dockmen-drivers to perform inside office work, either primarily or as needed. There-fore, the evidence does not indicate that the Company would have requiredmore than one former Trans-Air driver-dockman as a unit employee.e Therefore, the present case is distinguishable on its facts from Fraser &Johnson Co. v. N.LR.B., 469 F.2d 1259, 1264 (9th Cir. 1972), and Cooper77Termoeter Corpany v. N.LR.B., 376 F.2d 684, 688-690 (2nd Cir. 1967)cited by Respondent in its brief. Those cases involved the question (essen-tially speculative, as found by the courts of appeals) of whether employeeswho had not been discriminatorily discharged would have obtained the nghtto transfer through collective bargaining, or would have accepted such trans-fer, if the employer had bargained in good faith with their bargaining repre-sentative over their nright to transfer to a relocated facility. In the presentcase, the status of the discriminatees was neither negotiable nor open tospeculation because they were discriminatorily fired and therefore, by opera-tion of law, they remained the Company's employees.defined in the certification. Neither the chaing in locationnor the increase in size of the emplo' ee complement nor Ihefact that the district manager reports to regional managerin Charlotte, rather than to one in Pittsburgh. constitute thekind of "unusual circumstances" that operate to overcomethe conclusive presumption of representative status. Achange in location within the same metropolitan area doesnot vitiate a certification, even when the certification specif-ically refers to the original location, or even I' the cmplo errelocates to a larger facility which ma' necessitate a largeremployee complement. Saks & Co.. 160) NIRB 682. 84. fn.2 (1966). enfd. sub norn Retail. WI'Ilesal & DepartrmentStore Union, AFLI (CIO v. .VI..R. B.. 385 .2d 3()1. 3()03 3(4(D.C. Cir. 1967): Compare. R. L. Seet l.umhcr (ompatv207 NLRB 529. 534 535 (1973), enfd. 51 F.l2d 785. 794(10th Cir. 1975). cert. denied. 423 U.S. 986. Iherefore. theCompany violated Section 8(a)(5) and (1) of the Act hfailing and refusing to recognize the Union as the bargain-ing representative at College Park.Assuming, arguendo, that the certification was not appli-cable to College Park, I would agree with the GeneralCounsel's alternative contention that a finding of an 8(a)(5}violation and issuance of a remedial bargaining orderwould still be warranted under the principles of N. L .RB. v.Gissel Packing Co., supra.*All of the elements of a Gisselviolation are present. As of February 10. the Union was thedemonstrated representative of a majority of the 10 em-ployees in an appropriate unit, because within the previousyear, in a Board-conducted election, the Union had beenselected as the representative of seven of those employees.By virtue of the election, the Union was the exclusive bar-gaining representative of all of the former ast Point em-ployees, including Dunn and Lee. Even the Company con-ceded that it was required to bargain over the effects of theEast Point closing, including the effect upon I.ee.' TheUnion demanded recognition, but its demand was refused.The Company's massive and flagrant unfair labor practices.including the elimination of nearly every union adherentfrom the bargaining unit, constitutes the kind of conductwhich is likely to destroy the conditions for a free and fai:choice in a Board election. Compare, Angle v. Sacks. 382F.2d 655, 660 661 (10th Cir. 1967).4 Therefore, a bargain-ing order is warranted."The complaint in Case 10-CA-13436 pleads the certification. and al-leges that by virtue of Section 9(a) of the Act. the Union is the collectise-bargaining representative of the Company's employees. However. the allega-tion on its face is not based solely on the certification. Therefore, the applica-bility of Gissel is a proper consideration in this case.'* The Company suggests that in considering the Union's representatisestatus, I should take into consideration antiunion views expressed hby em-ployees, e.g., by Lee. If I were to apply this logic (which is questionable, asthe employees were speaking in an atmosphere of coercion and intimida-tion). I would still have to find that the Union was the representative of amajority of the unit employees. In addition to the five employees who votedfor the Union in the election, the Union was vocally supported by NellaDunn (who was improperly deprived of an opportunity to vote In the elec-tion) and by former Trans-Air employee Sue DenisonAngle v. Sacks involved an application for temporary injunctile reliefunder Sec. t00) of the Act. However, the description and analysis of thealleged unfair labor practices in that case, in part similar to those n thepresent case, are pertinent to any Gissel Inquiry. In the present case, unlikeAngle s. Sacks, the employees have not had the benefit of interim injunctiverelief. DECISIONS OF NATIONAL LABOR RELATIONS BOARDCo)N(CIlUSIONS OF LAWI. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. All dockmen, drivers, and agents employed by theCompany at its facility presently located in College Park,Georgia, and formerly located in East Point. Georgia, butexcluding all sales personnel, professional employees.guards, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. At all times material herein, the Union has been andis, the exclusive collective-bargaining representative of theCompany's employees in the unit described above.5. By failing and refusing to recognize and bargain ingood faith with the Union as the representative of the em-ployees in the appropriate unit, the Company has engagedin, and is engaging in, unfair labor practices within themeaning of Section 8(a)(5) of the Act.6. By discriminating in regard to the tenure of employ-ment of Nella Ree Dunn, Lynn Ashmore, John Moore,Marlin Rozier, John Shepherd, and James McCollum.thereby discouraging membership in the Union, the Com-pany has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(3) of the Act.7. By interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7of the Act, the Company has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1)of the Act.8. The Company has not violated Section 8(a)(4) of theAct, as alleged in the Complaint.9. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that the Company has committed viola-tions of Section 8(aX 1), (3), and (5) of the Act, I shall rec-ommend that it be required to cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.Having found that the Company discriminatorily termi-nated Nella Ree Dunn, Lynn Ashmore, John Moore, Mar-lin Rozier, John Shepherd, and James McCollum, it will berecommended that the Company be ordered to offer each ofthem immediate and full reinstatement to his or her formerjob, or if it no longer exists, to a substantially equivalentposition, without prejudice to their seniority or other rightsand privileges, and make them whole for any loss of earn-ings that they may have suffered from the time of theirdischarge to the date of the Company's offer of reinstate-ment. I reject the Company's argument that backpayshould be tolled in the case of Dunn. If a remedial orderhas been delayed by reason of the consolidation of thesecases, it was justified by the Company's own continuingcourse of unlawful conduct, which brought about the Gen-eral Counsel's motion for consolidation. An employer's ob-ligation to reinstate a discriminatee does not wait upon anorder of the Board or of an Administrative Law Judge.Rather, the obligation commences from the time of dis-charge, and the employer acts at his peril in failing to fulfillthat obligation, even when a decision is unduly delayed, orwhen the employer acts in reliance upon a decision dismiss-ing or recommending dismissal of the complaint, which de-cision is subsequently reversed. See, N.L. R B. v. J. H. Rut-ter-Rex Manufacturing Companv, Inc., 396 U.S. 258, 264-265 (1969); 4. P. W. Products Co.., Inc., 137 NLRB 25. 28-31 (1962), enfd. 316 F.2d 899 (3d Cir. 1963). As for JohnMoore, he may now prefer to remain in his present posi-tion. hlowever, he is entitled to make his choice withoutemployer coercion. Therefore he is entitled to an offer ofreinstatement to his former nonsupervisory position alongwith the other discriminatees.The backpay for the said employees shall be computed inaccordance with the formula in 1: W. Woolworth Company,90 NLRB 289 (1950), with interest computed in the mannerand amount prescribed in Florida Steel Corporation, 231NLRB 651 (1977).47 It also will be recommended that theCompany be required to preserve and make available to theBoard, or its agents, on request, payroll and other recordsto facilitate the computation of backpay due. GeneralCounsel's request for interest at 9 percent is, as the GeneralCounsel frankly concedes in its supplemental brief a re-quest that the Board reconsider its decision in Florida Steel,with regard to the interest rate. So long as Florida Steelremains Board policy, I am obligated to follow that policy.Additionally, I shall direct the Company to recognizeand, upon request, bargain with the Union as the exclusivebargaining representative of the employees in the unitfound appropriate herein, to embody any understandingreached in a signed agreement. to furnish the Union with atrue and complete copy of the acquisition agreement, tofurnish the Union with a complete and accurate list of thenames, job classifications, and dates of hire of all personnelemployed at its Atlanta station, or by Trans-Air, sinceJanuary 4, 1978, and to post the usual notices. In view ofthe Company's demonstrated proclivity to furnish false in-formation concerning job classifications, the list must in-clude all personnel, whether in or out of the bargainingunit. The bargaining order shall be retroactive to January 4.1978. when the Company refused to bargain in good faithwith the Union.In view of the aggravated and serious nature of the unfairlabor practices committed by the Company, which are of acharacter striking at the root of employees' rights safe-guarded by the Act (N.L.R.B. v. Entwistle Mfg. Co., 120F.2d 532, 536 (4th Cir. 1941)), the inference is warrantedthat the Company maintains an attitude of opposition tothe purposes of the Act with respect to the protection ofemployee rights in general. Accordingly. I shall recommendthat the Company be ordered to cease and desist from in-fringing in any manner upon the rights guaranteed in Sec-tion 7 of the Act.7 See, generally, Isis Plumbing & Heating Co. 138 NLRB 716, 717 721(1962).506 AIR EXPRESS INTERNATIONALUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER4The Respondent, Air Express International Corporation,its officers, agents, successors, and assigns shall:I. Cease and desist from:(a) Discouraging membership in Truck Drivers andHelpers Local Union No. 728, or any other labor organiza-tion, by discriminatorily terminating employees, or in anyother manner discriminating against them with regard totheir hire or tenure of employment or any term or conditionof employment.(b) Threatening employees with discharge, loss of jobs,loss of pay raises, closure of the Company's facility or otherreprisal because of union activity, or warning employeesnot to engage in such activity.(c) Promising wage increases to induce employees not tosupport said Union or any other labor organization.(d) Interrogating employees concerning their unionmembership, activities, or desires, or as to whether theyhave been subpoenaed to attend a Board hearing.(e) Creating the impression of surveillance of employeeunion activity by telling its employees that it has been in-formed that they were talking to Board agents or solicitingemployees to refuse to give testimony to Board agents.(f) Refusing to recognize or bargain collectively in goodfaith with said Union as the exclusive collective-bargainingrepresentative of its employees in the following appropriateunit: All dockmen, drivers, and agents employed by Re-spondent at its College Park, Georgia, facility formerly lo-cated in East Point, Georgia, but excluding all sales person-nel, confidential employees, professional employees, guards,and supervisors as defined in the Act.(g) In any other manner, interfering with, restraining, orcoercing employees in the exercise of their rights to orga-nize, to form, join, or assist labor organizations, includingthe above-named labor organization, to bargain collectivelythrough representatives of their own choosing, to engage inconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from anyand all such activities.4 In the event no exceptions are filed, as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.2. ake the following affirmative action which is foundnecessary to effectuate the policies of the Act:(a) Offer Nella Ree Dunn. Lynn Ashmore. John Moore,Marlin Rozier. John Shepherd. and James McCollum im-mediate and full reinstatement to their former jobs, or ifsuch jobs no longer exist. to substantially equivalent posi-tions, without prejudice to their seniority or other rights.and make them whole for losses they suffered by reason ofthe discrimination against them as set forth in the Sectionof this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents. for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due.(c) Recognize and, upon request, bargain collectivelywith the above-named Union as the exclusive representa-tive of all employees in the appropriate unit describedabove, with regard to rates of pay, hours of employmentand other terms and conditions of employment, and, if anunderstanding is reached, embody such understanding in asigned agreement.(d) Promptly furnish to said Union a true and completecopy of the acquisition agreement between Respondent andTrans-Air Freight System, Inc.(e) Promptly furnish to said Union a complete and accu-rate list of the names, job classifications, and dates of hire ofall personnel employed at its Atlanta station, or by Trans-Air Freight System. Inc., since January 4, 1978.(f) Post, at its College Park, Georgia facility, copies ofthe attached notice marked "Appendix."'4Copies of saidnotice, on forms provided by the Regional Director for Re-gion 10, after being duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to employees customarily are posted.Reasonable steps shall be taken by Respondent to insurethat these notices are not altered, defaced, or covered byany other material.(g) Notify the Regional Director for Region 10, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."507